Exhibit 10.1

 

[g87611ks01i001.gif]

 

April 2, 2015

 

Egalet Corporation

460 E. Swedesforde Road, Suite 1050

Wayne, PA 19087

 

RE: Waivers and Amendments of Covenants in Loan and Security Agreement

 

Dear Mr. Musial:

 

Reference is made to that certain Loan and Security Agreement dated as of
January 7, 2015 (as amended from time to time, the “LSA”) by and between Egalet
Corporation, a Delaware corporation (the “Parent”), and each of its Subsidiaries
that has delivered a Joinder Agreement (collectively, “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
the LSA (collectively, referred to as “Lender”) and Hercules Technology Growth
Capital, Inc., a Maryland corporation, in its capacity as administrative agent
for itself and the Lender (in such capacity, the “Agent”). Capitalized terms
used but not otherwise defined herein have the meaning set forth in the LSA.

 

Borrower has requested that the Required Lenders provide a waiver to Borrower
of, and amend, the covenants set forth in Section 1.1 of the LSA
(“Definitions”), Section 7.4 of the LSA (“Indebtedness”), Section 7.6 of the LSA
(“Investments”) and Section 7.7 of the LSA (“Distributions”) in connection with
the issuance by Parent of up to $69,000,000 in unsecured convertible securities
(the “Convertible Securities”) pursuant to Rule 144A under the Securities Act,
as amended (the “144A Offering”) pursuant to a Purchase Agreement to be entered
into by and between Parent and JMP Securities and Guggenheim Securities as the
representatives for the other initial purchasers of the Convertible Securities
(collectively, the “Initial Purchasers”) (the “Purchase Agreement”), along with
the Indenture to be entered into between Parent as issuer and the Bank of New
York Mellon, as trustee thereunder for the benefit of itself and the noteholders
thereunder (the “Indenture”), and each of the other agreements, instruments and
documents related thereto (the “Convertible Securities Documents”). The
Convertible Securities will (i) be on terms consistent in all material respects
with the “Description of Notes” set forth in Exhibit A hereto, with such changes
adverse to Agent and Lender as may be approved by Agent, (ii) have a maturity
date no earlier than April 1, 2020, (ii) bear regular interest at a rate not to
exceed 6.0%, and (iii) be convertible into common stock of the Parent on terms
to be agreed between Parent and the Initial Purchasers.

 

The undersigned represents the Required Lenders, and in accordance with
Section 1 l.3(b) of the LSA, hereby grant the following waiver and amendment of,
and acknowledgment with respect to, certain of the requirements of Sections 7.4,
7.6 and 7.7 of the LSA (such waiver, amendment and acknowledgement, the
“Waiver”).

 

The Required Lenders (a) agree that the Convertible Securities shall be deemed,
at all times, for purposes of Section 7.4 of the LSA, as “Permitted
Indebtedness” under Section 1.1 of the LSA, (b) agree that the conversion  of
the Convertible Securities (as described in Exhibit A hereto under the caption
“Conversion Rights -General”) via physical settlement (as defined in Exhibit A
hereto under the Caption “Conversion Rights - Settlement Upon Conversion”) and
payment of cash in lieu of fractional shares in connection with such conversion,
will not violate Sections 7.4 or 7.7 of the LSA, (c) agree that, so long as no
Event of Default has occurred under the LSA, the payment by Parent of  regular
scheduled semi-annual interest (at the non-default rate) will not violate
Section 7.4 of the LSA and (d) agree that the payment by Parent of interest
make-whole payments to converting holders in shares of Parent’s common stock
only (as described in Exhibit A hereto under the caption under ‘‘Conversion
Rights-Interest Make-Whole Payment upon Certain Conversions’’) will not violate

 

--------------------------------------------------------------------------------


 

Section 7.4 or Section 7.7 of the LSA.

 

Borrower acknowledges and agrees that it shall not, and is not permitted under
the terms of the LSA, to (i) make any payments (whether principal, interest or
otherwise) in respect of the Convertible Securities after the occurrence of an
Event of Default under the LSA or any of the Convertible Securities Documents,
(ii) repurchase any Convertible Securities after the occurrence of a fundamental
change (as defined in Exhibit A hereto under the Caption “Fundamental Change
Permits Holders to Require Us to Repurchase Notes”) or a make-whole fundamental
change  (as defined in Exhibit A hereto under the Caption “Increase in
Conversion Rate upon Conversion upon a Make-Whole Fundamental Change”), unless
all of the Secured Obligations are satisfied in full in connection with such
fundamental change, (iii) reduce the outstanding principal amount of the
Convertible Securities except through conversions of such Convertible Securities
via physical settlement and payment of cash in lieu of fractional shares in
connection with such conversion (or the settlement of any Capped Call
Confirmation), (iv) grant a security interest in any assets or provide any
collateral security for, or permit any Subsidiary to grant a security interest
in any assets or provide any collateral security for, any obligations under or
with respect to the Convertible Securities and (v) permit any Subsidiary to
provide any guaranty of the obligations under or with respect to the Convertible
Securities unless, immediately prior to the providing of such guaranty by such
Subsidiary, such Subsidiary has (A) provided a guaranty of the Secured
Obligations in favor of Agent and Lenders and (B) granted as security interest
in all of such Subsidiary’s assets in favor of Agent.

 

Any payments by Borrower to the extent not permitted herein shall be an
immediate Event of Default under the LSA (without any grace periods).
Furthermore, Borrower shall not permit any amendments to the Convertible
Securities Documents in a manner adverse to the Agent and the Lenders. Sections
7.4, 7.6 and 7.7 of the LSA are hereby amended to give effect to the agreements
described in this paragraph.  Borrower hereby agrees that any Event of Default
under the Convertible Security Documents (after giving effect to the applicable
cure periods set forth in the Convertible Securities Documents) shall constitute
an immediate Event of Default under the LSA (without any grace periods).

 

Borrower hereby acknowledges and agrees that (a) if any payments (other than the
payments set forth in clauses (b), (c) and (e) above) or prepayments, including
any payments of principal, are made in respect of the Convertible Securities
while the Secured Obligations are outstanding, such payments shall result in a
breach of Section 7.4 of the LSA and (b) it will not enter into an Indenture
that is inconsistent with the terms described in Exhibit A.

 

Except to the extent of this Waiver, the LSA shall remain unaltered and in full
force and effect. This letter shall not be a waiver of any existing default or
breach of a covenant unless specified herein.

 

The waiver, amendment and acknowledgment in this Waiver shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which
Lender may now have or may have in the future under or in connection with the
Loan Agreement or any instrument or agreement referred to therein; or (b) to be
a consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

 

The parties acknowledge that immediately upon giving effect to this Waiver, no
Event of Default has occurred and is continuing. This Waiver shall become
effective upon the receipt of a fully executed Waiver.

 

This Waiver may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other party.
Facsimile signatures shall be deemed originals for all purposes hereunder. This
Waiver shall be governed by, and construed and enforced in accordance with, the 
laws of the State of New York, excluding conflict of laws principles that would
cause the application of laws of any other jurisdiction.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and the Required Lenders have duly executed and
delivered this Waiver as of the date first above written.

 

 

PARENT:

 

 

 

EGALET CORPORATION

 

 

 

Signature:

/s/ Stan Musial

 

 

 

 

Print Name:

Stan Musial

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

REQUIRED LENDERS:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Assistant General Counsel

 

 

 

AGENT:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Assistant General Counsel

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

DESCRIPTION OF NOTES

 

We will issue the notes under an indenture to be dated as of the date of initial
issuance of the notes (the “indenture”) between us and The Bank of New York
Mellon, as trustee (the “trustee”).

 

You may request a copy of the indenture from us as described under “Information
Incorporated by Reference and Available Information.”

 

The following description is a summary of the material provisions of the notes
and the indenture and does not purport to be complete.  This summary is subject
to and is qualified by reference to all of the provisions of the notes and the
indenture, including the definitions of certain terms used in the indenture.  We
urge you to read these documents because they, and not this description, define
your rights as a holder.

 

For purposes of this description, references to “we,” “our” and “us” refer only
to Egalet Corporation and not to its subsidiaries.

 

1.                                      General

 

The notes will:

 

·                  be our general unsecured, senior obligations;

 

·                  initially be limited to an aggregate principal amount of
$60.0 million (or $69.0 million if the initial purchasers’ option to purchase
additional notes is exercised in full);

 

·                  bear cash interest from April 7, 2015 at an annual rate of
5.50% payable on April 1 and October 1 of each year, beginning on October 1,
2015;

 

·                  not be redeemable at our option prior to maturity;

 

·                  be subject to repurchase by us at the option of the holders
following a fundamental change (as defined below under “—Fundamental Change
Permits Holders to Require Us to Repurchase Notes”), at a fundamental change
repurchase price equal to 100% of the principal amount of the notes to be
repurchased, plus accrued and unpaid interest to, but excluding, the fundamental
change repurchase date;

 

·                  mature on April 1, 2020, unless earlier converted or
repurchased;

 

·                  be issued in denominations of $1,000 and multiples of $1,000;
and

 

·                  be represented by one or more registered notes in global
form, but in certain limited circumstances may be represented by notes in
definitive form.  See “—Book-Entry, Settlement and Clearance.”

 

Subject to satisfaction of certain conditions and during the periods described
below, the notes may be converted at an initial conversion rate of 67.2518
shares of common stock per $1,000 principal amount of notes (equivalent to an
initial conversion price of approximately $14.87 per share of common stock). 
The conversion rate is subject to adjustment if certain events occur.

 

In addition, on or after the date that is six months after the last date of
original issuance of the notes, if the last reported sale price of our common
stock for at least 20 trading days (whether or not consecutive) during a period
of 30 consecutive trading days ending within the five trading days immediately
preceding a conversion date is greater than or equal to the conversion price for
the notes on each applicable trading day, we will in certain circumstances make
an interest make-whole payment (an ‘‘interest make-whole payment’’) to the
converting holder payable in shares of our common stock as described under
‘‘—Conversion Rights—Interest Make-Whole Payment upon Certain Conversions.’’

 

A-1

--------------------------------------------------------------------------------


 

We will settle conversions of notes by paying or delivering, as the case may be,
cash, shares of our common stock or a combination of cash and shares of our
common stock, at our election, as described under “—Conversion Rights—Settlement
upon Conversion,” and an interest make-whole payment, if applicable. You will
not receive any separate cash payment for interest, if any, accrued and unpaid
to the conversion date except under the limited circumstances described below.

 

The indenture does not limit the amount of debt that may be issued by us or our
subsidiaries under the indenture or otherwise. The indenture does not contain
any financial covenants and does not restrict us from paying dividends or
issuing or repurchasing our other securities.  Other than restrictions described
under “—Fundamental Change Permits Holders to Require Us to Repurchase Notes”
and “—Consolidation, Merger and Sale of Assets” below and except for the
provisions set forth under “—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change,” the indenture does not contain
any covenants or other provisions designed to afford holders of the notes
protection in the event of a highly leveraged transaction involving us or in the
event of a decline in our credit rating as the result of a takeover,
recapitalization, highly leveraged transaction or similar restructuring
involving us that could adversely affect such holders.

 

We may, without the consent of the holders, reopen the indenture for the notes
and issue additional notes under the indenture with the same terms as the notes
offered hereby (other than differences in the issue price and interest accrued
prior to the issue date of such additional notes) in an unlimited aggregate
principal amount; provided that if any such additional notes are not fungible
with the notes initially offered hereby for U.S. federal income tax purposes or
securities law purposes, such additional notes will have one or more separate
CUSIP numbers.

 

We do not intend to list the notes on any securities exchange or any automated
dealer quotation system.

 

Except to the extent the context otherwise requires, we use the term “notes” in
this offering memorandum to refer to each $1,000 principal amount of notes. We
use the term “common stock” in this offering memorandum to refer to our common
stock, par value $0.001 per share. References in this offering memorandum to a
“holder” or “holders” of notes that are held through The Depository Trust
Company (“DTC”) are references to owners of beneficial interests in such notes,
unless the context otherwise requires. However, we and the trustee will treat
the person in whose name the notes are registered (Cede & Co., in the case of
notes held through DTC) as the owner of such notes for all purposes. References
herein to the “close of business” refer to 5:00 P.M., New York City time, and to
the “open of business” refer to 9:00 A.M., New York City time.

 

Purchase and Cancellation

 

We will cause all notes surrendered for payment, repurchase (including as
described below), registration of transfer or exchange or conversion, if
surrendered to any person other than the trustee (including any of our agents,
subsidiaries or affiliates), to be delivered to the trustee for cancellation.
All notes delivered to the trustee shall be cancelled promptly by the trustee
pursuant to a written direction in accordance with the trustee’s customary
procedures. Except for notes surrendered for registration of transfer or
exchange, no notes shall be authenticated in exchange for any notes cancelled as
provided in the indenture.

 

We may, to the extent permitted by law, and directly or indirectly (regardless
of whether such notes are surrendered to us), repurchase notes in the open
market or otherwise, whether by us or our subsidiaries or through a private or
public tender or exchange offer or through counterparties to private agreements,
including by cash-settled swaps or other derivatives. We will cause any notes so
repurchased (other than notes repurchased pursuant to cash-settled swaps or
other derivatives) to be surrendered to the trustee for cancellation, and they
will no longer be considered “outstanding” under the indenture upon their
repurchase.

 

2.                                      Payments on the Notes; Paying Agent and
Registrar; Transfer and Exchange

 

We will pay, or cause the paying agent to pay, the principal of, and interest
on, notes in global form registered in the name of or held by DTC or its nominee
in immediately available funds to DTC or its nominee, as the case may be, as the
registered holder of such global note.

 

A-2

--------------------------------------------------------------------------------


 

We will pay, or cause the paying agent to pay, the principal of any certificated
notes at the office or agency designated by us for that purpose.  We have
initially designated the trustee as our paying agent and registrar and its
corporate trust office in the continental United States as a place where notes
may be presented for payment or for registration of transfer.  We may, however,
change the paying agent or registrar without prior notice to the holders of the
notes, and we may act as paying agent or registrar.  Interest on certificated
notes will be payable (i) to holders having an aggregate principal amount of
$5.0 million or less, by check mailed to the holders of these notes and (ii) to
holders having an aggregate principal amount of more than $5.0 million, either
by check mailed to each holder or, upon application by such a holder to the
registrar not later than the relevant regular record date, by wire transfer in
immediately available funds to that holder’s account within the United States,
which application shall remain in effect until the holder notifies, in writing,
the registrar to the contrary.

 

A holder may transfer or exchange notes at the office of the registrar in
accordance with the indenture.  The registrar and the trustee may require a
holder, among other things, to furnish appropriate endorsements and transfer
documents.  No service charge will be imposed by us, the trustee or the
registrar for any registration of transfer or exchange of notes, but we may
require a holder to pay a sum sufficient to cover any transfer tax or other
similar governmental charge required by law or permitted by the indenture.  You
may not sell or otherwise transfer notes or any common stock issuable upon
conversion of notes except in compliance with the provisions set forth under
“Transfer Restrictions” in this offering memorandum.  We are not required to
transfer or exchange any note surrendered for conversion or required repurchase.

 

The registered holder will be treated as its owner for all purposes.

 

3.                                      Interest

 

The notes will bear cash interest at a rate of 5.50% per year until maturity. 
Interest on the notes will accrue from April 1, 2015 or from the most recent
date on which interest has been paid or duly provided for.  Interest will be
payable semiannually in arrears on April 1 and October 1 of each year, beginning
on October 1, 2015.

 

Interest will be paid to the person in whose name a note is registered at the
close of business on March 15 or September 15, as the case may be, immediately
preceding the relevant interest payment date (each, a “regular record date”). 
Interest on the notes will be computed on the basis of a 360-day year composed
of twelve 30-day months and, for partial months, on the basis of the number of
days actually elapsed in a 30-day month.

 

If any interest payment date, the maturity date or any earlier required
repurchase date upon a fundamental change of a note falls on a day that is not a
business day, the required payment will be made on the next succeeding business
day and no interest on such payment will accrue in respect of the delay. The
term “business day” means, with respect to any note, any day other than a
Saturday, a Sunday or a day on which banking institutions in the City of New
York are authorized or required by law or executive order to close or be closed.

 

Unless the context otherwise requires, all references to interest in this
offering memorandum include additional interest, if any, payable as described
under “—No Registration Rights; Additional Interest” and at our election as the
sole remedy relating to the failure to comply with our reporting obligations as
described under “—Events of Default.”

 

Ranking

 

The notes will be our general unsecured obligations that rank senior in right of
payment to all of our indebtedness that is expressly subordinated in right of
payment to the notes. The notes will rank equal in right of payment with all of
our liabilities that are not so subordinated. The notes will effectively rank
junior to any of our secured indebtedness to the extent of the value of the
assets securing such indebtedness. In the event of our bankruptcy, liquidation,
reorganization or other winding up, our assets that secure secured debt will be
available to pay obligations on the notes only after all indebtedness under such
secured debt has been repaid in full from such assets. The notes will rank
structurally junior to all indebtedness and other liabilities of our
subsidiaries (including trade payables). We advise you that there may not be
sufficient assets remaining to pay amounts due on any or all the notes then
outstanding.

 

A-3

--------------------------------------------------------------------------------


 

As of December 31, 2014, we and our subsidiaries had no consolidated
indebtedness.  On January 7, 2015, we entered into the Senior Secured Loan
Agreement pursuant to which we borrowed $15.0 million on January 8, 2015. See
“Description of Other Indebtedness.” The notes would be effectively junior to
the $15.0 million principal amount of secured indebtedness outstanding under the
Senior Secured Loan Agreement to the extent of the value of the assets securing
such indebtedness. After giving effect to the incurrence of debt under the
Senior Secured Loan Agreement, the issuance of the notes (assuming no exercise
of the initial purchasers’ option to purchase additional notes) and the use of
proceeds therefrom, our total consolidated indebtedness would have been
approximately $75.0 million. As of December 31, 2014, we and our subsidiaries
had $16.3 million of liabilities (including trade payables, but excluding
intercompany obligations and liabilities of a type not required to be reflected
on a balance sheet of such subsidiaries in accordance with U.S. GAAP).

 

The ability of our subsidiaries to pay dividends and make other payments to us
may be restricted by, among other things, our current and future debt
agreements, applicable corporate and other laws and regulations as well as
agreements to which our subsidiaries may become a party.  We may not be able to
pay the cash portion of any settlement amount upon conversion of the notes, or
to pay cash for the fundamental change repurchase price upon a fundamental
change if a holder requires us to repurchase notes as described below.  See
“Risk Factors—Risks Related to the Notes—We may not have the ability to raise
the funds necessary to settle conversions of the notes or to repurchase the
notes upon a fundamental change, and our current debt documents do and future
debt may contain limitations on our ability to pay cash upon conversion or
repurchase of the notes.”

 

Future Guarantees

 

If, on or following the first date of original issuance of the notes, we incur
any indebtedness that is guaranteed by one or more of our subsidiaries, any of
our subsidiaries incurs any indebtedness that is guaranteed by us or any of our
other subsidiaries, or any of our subsidiaries incurs any indebtedness for
borrowed money (other than excluded indebtedness), each subsidiary that
guarantees such indebtedness, and each subsidiary that incurs such indebtedness,
shall fully and unconditionally guarantee on an unsecured basis the notes, and
such guarantee of the notes shall rank equally with the guarantee of such
indebtedness or such indebtedness, as the case may be.

 

If any subsidiary of ours guarantees the notes at any time, such guarantor shall
be automatically and unconditionally released from all obligations under its
note guarantee, and such note guarantee shall thereupon terminate and be
discharged and of no further force and effect, upon the occurrence of any of the
following:

 

(1) concurrently with any sale, exchange, disposition or transfer (by merger or
otherwise) of any equity interests, or all or substantially all of the assets,
of such guarantor following which such guarantor is no longer a subsidiary of
ours;

 

(2) upon the release (other than discharge upon payment thereof which is the
subject of subsection (4) below) of the guarantee that triggered such subsidiary
guarantee of the notes or the repayment of the subsidiary indebtedness that
triggered such subsidiary guarantee of the notes, so long as, in each case, no
other guarantee or indebtedness is outstanding at such time that would otherwise
require the subsidiary to guarantee the notes at such time;

 

(3) upon the merger or consolidation of such guarantor with and into either us
or any other guarantor that is the surviving person in such merger or
consolidation, or upon the liquidation of such guarantor following the transfer
of all or substantially all of its assets to either us or another guarantor; or

 

(4) upon the discharge of our obligations under the indenture and the notes, as
described under “— Discharge.”

 

Upon any such occurrence specified above, the trustee shall execute any
documents reasonably required (and in a form and substance reasonably acceptable
to the trustee) to acknowledge such release, discharge and termination in
respect of such note guarantee. Neither we nor any guarantor shall be required
to make a notation on the notes to reflect any such note guarantee or any such
release, termination or discharge.

 

For purposes hereof, “excluded indebtedness” means (i) indebtedness outstanding
under the Senior Secured Loan Agreement (as amended, supplemented or otherwise
modified from time to time and any refinancings or

 

A-4

--------------------------------------------------------------------------------


 

replacements thereof) in an aggregate outstanding principal amount not to exceed
$15.0 million, (ii) indebtedness owed by us to any of our subsidiaries or by any
of our subsidiaries to us or to any other of our subsidiaries, and
(iii) purchase money financing for equipment and inventory and capital lease
obligations so long the obligations in respect thereof are not guaranteed by us
or any of our subsidiaries.

 

4.                                      No Redemption

 

5.                                      We may not redeem the notes prior to the
maturity date, and no “sinking fund” is provided for the notes, which means that
we are not required to redeem or retire the notes periodically.

 

6.                                      Conversion Rights

 

General

 

Prior to the close of business on the business day immediately preceding
January 1, 2020, the notes will be convertible only upon satisfaction of one or
more of the conditions described under the headings “—Conversion upon
Satisfaction of Sale Price Condition,” “—Conversion upon Satisfaction of Trading
Price Condition,” and “—Conversion upon Specified Corporate Events.” On or after
January 1, 2020 until the close of business on the second scheduled trading day
immediately preceding the maturity date, holders may convert all or any portion
of their notes at the conversion rate at any time irrespective of the foregoing
conditions.

 

The conversion rate will initially be 67.2518 shares of common stock per $1,000
principal amount of notes (equivalent to an initial conversion price of
approximately $14.87 per share of common stock).  Upon conversion of a note, we
will satisfy our conversion obligation by paying or delivering, as the case may
be, cash, shares of our common stock or a combination of cash and shares of our
common stock, at our election, all as set forth below under “—Settlement upon
Conversion,” and an interest make-whole payment, if applicable. If we satisfy
our conversion obligation solely in cash or through payment and delivery, as the
case may be, of a combination of cash and shares of our common stock, the amount
of cash and shares of common stock, if any, due upon conversion will be based on
a daily conversion value (as defined below) calculated on a proportionate basis
for each trading day in a 50 trading day observation period (as defined below
under “—Settlement upon Conversion”). The trustee will initially act as the
conversion agent.

 

A holder may convert fewer than all of such holder’s notes so long as the notes
converted are a multiple of $1,000 principal amount.

 

Upon conversion, you will not receive any separate cash payment for accrued and
unpaid interest, if any, except as described below and under “Interest
Make-Whole Payment upon Certain Conversions.”  We will not issue fractional
shares of our common stock upon conversion of notes. Instead, we will pay cash
in lieu of delivering any fractional share as described under “—Settlement upon
Conversion.” Our payment and delivery, as the case may be, to you of the cash,
shares of our common stock or a combination thereof, as the case may be, into
which a note is convertible will be deemed to satisfy in full our obligation to
pay:

 

·                  the principal amount of the note; and

 

·                  accrued and unpaid interest, if any, to, but not including,
the relevant conversion date.

 

As a result, accrued and unpaid interest, if any, to, but not including, the
relevant conversion date will be deemed to be paid in full rather than
cancelled, extinguished or forfeited. Upon a conversion of notes into a
combination of cash and shares of our common stock, accrued and unpaid interest
will be deemed to be paid first out of the cash paid upon such conversion.

 

Notwithstanding the immediately preceding paragraph, if notes are converted
after the close of business, on a regular record date for the payment of
interest, holders of such notes at the close of business, on such regular record
date will receive the full amount of interest payable on such notes on the
corresponding interest payment date notwithstanding the conversion. Notes
surrendered for conversion during the period from the close of business on any
regular record date to the open of business, on the immediately following
interest payment date must be

 

A-5

--------------------------------------------------------------------------------


 

accompanied by funds equal to the amount of interest payable on the notes so
converted; provided that no such payment need be made:

 

·                  for conversions following the regular record date immediately
preceding the maturity date;

 

·                  for notes in respect of which an interest make-whole payment
is payable upon conversion;

 

·                  if we have specified a fundamental change repurchase date
that is after a regular record date and on or prior to the business day
immediately following the corresponding interest payment date; or

 

·                  to the extent of any overdue interest, if any overdue
interest exists at the time of conversion with respect to such note.

 

Therefore, for the avoidance of doubt, all record holders of notes on the
regular record date immediately preceding the maturity date, any interest
make-whole payment payable upon conversion described in the second bullet in the
immediately preceding paragraph and any fundamental change repurchase date
described in the third bullet in the immediately preceding paragraph will
receive the full interest payment due on the maturity date or other applicable
interest payment date regardless of whether their notes have been converted
following such regular record date.

 

If a holder converts notes, we will pay any documentary, stamp or similar issue
or transfer tax due on any issuance of any shares of our common stock upon the
conversion, unless the tax is due because the holder requests such shares to be
issued in a name other than the holder’s name, in which case the holder will pay
that tax.

 

Holders may surrender their notes for conversion only under the following
circumstances:

 

Conversion upon Satisfaction of Sale Price Condition

 

Prior to the close of business on the business day immediately preceding
January 1, 2020, a holder may surrender all or any portion of its notes for
conversion at any time on or after the date that is six months after the last
date of original issuance of the notes, if the last reported sale price of our
common stock for at least 20 trading days (whether or not consecutive) during
the period of 30 consecutive trading days ending within the five trading days
immediately preceding a conversion date is greater than or equal to the
conversion price for the notes on each applicable trading day.

 

The “last reported sale price” of our common stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the relevant stock exchange (as defined below). If our common
stock is not listed for trading on a relevant stock exchange on the relevant
date, the “last reported sale price” will be the last quoted bid price for our
common stock in the over-the-counter market on the relevant date as reported by
OTC Markets Group Inc. or a similar organization. If our common stock is not so
quoted, the “last reported sale price” will be the average of the mid-point of
the last bid and ask prices for our common stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by us for this purpose.

 

“Trading day” means a day on which (i) trading in our common stock (or other
security for which a closing sale price must be determined) generally occurs on
the relevant stock exchange or, if our common stock (or such other security) is
not then listed on a U.S. national or regional securities exchange, on the
principal other market on which our common stock (or such other security) is
then traded, and (ii) a last reported sale price for our common stock (or
closing sale price for such other security) is available on such securities
exchange or market. If our common stock (or such other security) is not so
listed or traded, “trading day” means a “business day.”

 

Conversion upon Satisfaction of Trading Price Condition

 

Prior to the close of business on the business day immediately preceding
January 1, 2020, a holder may surrender all or any portion of its notes for
conversion at any time during the five business day period after any five 
consecutive trading day period (the “measurement period”) in which the “trading
price” per $1,000 principal amount

 

A-6

--------------------------------------------------------------------------------


 

of notes, as determined following a request by a holder in accordance with the
procedures described below, for each trading day of the measurement period was
less than 98% of the product of the last reported sale price of our common stock
and the conversion rate on each such trading day.

 

The “trading price” per $1,000 principal amount of the notes on any date of
determination means the average of the secondary market bid quotations obtained
by the bid solicitation agent for $2.0 million principal amount of notes at
approximately 3:30 p.m., New York City time, on such determination date from
three independent nationally recognized securities dealers we select for this
purpose; provided that if three such bids cannot reasonably be obtained by the
bid solicitation agent but two such bids are obtained, then the average of the
two bids shall be used, and if only one such bid can reasonably be obtained by
the bid solicitation agent, that one bid shall be used.  If the bid solicitation
agent cannot reasonably obtain at least one bid for $2.0 million principal
amount of notes from a nationally recognized securities dealer, then the trading
price per $1,000 principal amount of notes will be deemed to be less than 98% of
the product of the last reported sale price of our common stock and the
conversion rate. If (x) we are not acting as bid solicitation agent, and we do
not, when we are required to, instruct the bid solicitation agent in writing to
obtain bids, or if we give such written instruction to the bid solicitation
agent, and the bid solicitation agent fails to make such solicitation, or (y) we
are acting as bid solicitation agent and we fail to make such solicitation,
then, in either case, the trading price per $1,000 principal amount of notes
will be deemed to be less than 98% of the product of the last reported sale
price of our common stock and the conversion rate on each trading day of such
failure.

 

The bid solicitation agent (if other than us) shall have no obligation to
solicit bids unless we have requested such solicitation in writing; and we will
have no obligation to make such request (or, if we are acting as bid
solicitation agent, we shall have no obligation to solicit bids) unless a holder
of at least $1.0 million aggregate principal amount of notes provides us with
reasonable evidence that the trading price per $1,000 principal amount of notes
would be less than 98% of the product of the last reported sale price of our
common stock and the conversion rate.  At such time, we will instruct the bid
solicitation agent (if other than us) to solicit, or if we are acting as bid
solicitation agent, we shall solicit, such bids beginning on the next trading
day and on each successive trading day until the trading price per $1,000
principal amount of notes is greater than or equal to 98% of the product of the
last reported sale price of our common stock and the conversion rate. We will
determine the trading price based on the bids we receive from the bid
solicitation agent. If the trading price condition has been met and the notes
are convertible, we will so notify the holders, the trustee and the conversion
agent (if other than the trustee) in writing. If, at any time after the trading
price condition has been met, the trading price per $1,000 principal amount of
notes is greater than or equal to 98% of the product of the last reported sale
price of our common stock and the conversion rate for such date, we will so
notify the holders, the trustee and the conversion agent (if other than the
trustee) in writing.

 

We will initially act as the bid solicitation agent.

 

Conversion upon Specified Corporate Events

 

Certain Distributions

 

If, prior to the close of business on the business day immediately preceding
January 1, 2020, we elect to:

 

·                  issue to all or substantially all holders of our common stock
any rights, options or warrants entitling them, for a period of not more than 45
calendar days after the declaration date for such issuance, to subscribe for or
purchase shares of our common stock at a price per share that is less than the
average of the last reported sale prices of our common stock for the 10
consecutive trading day period ending on, and including, the trading day
immediately preceding the declaration date for such issuance; or

 

·                  distribute to all or substantially all holders of our common
stock our assets, securities or rights to purchase our securities, which
distribution has a per share value, as reasonably determined by our board of
directors or a committee thereof, exceeding 10% of the last reported sale price
of our common stock on the trading day preceding the date of announcement for
such distribution,

 

then, in either case, we must notify the holders of the notes at least 55
scheduled trading days prior to the ex-dividend date for such issuance or
distribution.  Once we have given such notice, holders may surrender all or any

 

A-7

--------------------------------------------------------------------------------


 

portion of their notes for conversion at any time until the earlier of the close
of business, on the business day immediately preceding the ex-dividend date for
such issuance or distribution and our announcement that such issuance or
distribution will not take place, even if the notes are not otherwise
convertible at such time.

 

Certain Corporate Events

 

If (i) a transaction or event that constitutes a “fundamental change” (as
defined under “—Fundamental Change Permits Holders to Require Us to Repurchase
Notes”) or a “make-whole fundamental change” (as defined under “—Increase in
Conversion Rate upon Conversion upon a Make-Whole Fundamental Change”) occurs
prior to the close of business on the business day immediately preceding
January 1, 2020, regardless of whether a holder has the right to require us to
repurchase the notes as described under “—Fundamental Change Permits Holders to
Require Us to Repurchase Notes,” or (ii) if we are a party to specified
corporate event (as defined under “—Recapitalizations, Reclassifications and
Change of Our Common Stock”) that occurs prior to the close of business on the
business day immediately preceding January 1, 2020, then, in either case, all or
any portion of a holder’s notes may be surrendered for conversion at any time
from or after the effective date of such transaction or event until 35 trading
days after the effective date of such transaction (or, if we give notice after
the effective date of such transaction pursuant to the succeeding sentence,
until the 35th trading day after we give such notice) or, if such transaction
also constitutes a fundamental change, until the related fundamental change
repurchase date.  We will notify holders, the trustee and the conversion agent
(if other than the trustee), in writing, within three business days of the
effective date of such transaction.

 

Conversions on or After January 1, 2020

 

On or after January 1, 2020, a holder may convert all or any portion of its
notes at any time prior to the close of business on the second scheduled trading
day immediately preceding the maturity date regardless of the foregoing
conditions.

 

Conversion Procedures

 

If you hold a beneficial interest in a global note, to convert you must comply
with DTC’s procedures for converting a beneficial interest in a global note and,
if required, pay funds equal to interest payable on the next interest payment
date to which you are not entitled.  As such, if you are a beneficial owner of
the notes, you must allow for sufficient time to comply with DTC’s procedures if
you wish to exercise your conversion rights.

 

If you hold a certificated note, to convert you must:

 

·                  complete and manually sign the conversion notice on the back
of the note, or a facsimile of the conversion notice;

 

·                  deliver the conversion notice, which is irrevocable, and the
note to the conversion agent;

 

·                  if required, furnish appropriate endorsements and transfer
documents; and

 

·                  if required, pay funds equal to interest payable on the next
interest payment date to which you are not entitled.

 

We will pay any documentary, stamp or similar issue or transfer tax on the
issuance of any shares of our common stock upon conversion of the notes, unless
the tax is due because the holder requests such shares to be issued in a name
other than the holder’s name, in which case the holder will pay the tax.

 

We refer to the date you comply with the relevant procedures for conversion
described above as the “conversion date.”

 

If a holder has already delivered a repurchase notice as described under
“—Fundamental Change Permits Holders to Require Us to Repurchase Notes” with
respect to a note, the holder may not surrender that note for conversion until
the holder has withdrawn the repurchase notice in accordance with the relevant
provisions of the indenture.  If a holder submits its notes for required
repurchase, the holder’s right to withdraw the repurchase notice

 

A-8

--------------------------------------------------------------------------------


 

and convert the notes that are subject to repurchase will terminate at the close
of business on the business day immediately preceding the relevant fundamental
change repurchase date.

 

Settlement upon Conversion

 

Upon conversion, we may choose to pay or deliver, as the case may be, either
cash (“cash settlement”), shares of our common stock (“physical settlement”) or
a combination of cash and shares of our common stock (“combination settlement”),
as described below. We refer to each of these settlement methods as a
“settlement method.”

 

All conversions for which the relevant conversion date occurs on or after
January 1, 2020 will be settled using the same settlement method. Except for any
conversions for which the relevant conversion date occurs on or after January 1,
2020, we will use the same settlement method for all conversions with the same
conversion date, but we will not have any obligation to use the same settlement
method with respect to conversions with different conversion dates. That is, we
may choose for notes converted on one conversion date to settle conversions in
physical settlement, and choose for notes converted on another conversion date
cash settlement or combination settlement.

 

If we elect a settlement method, we will inform holders so converting, in
writing, through the trustee of the settlement method we have selected no later
than the close of business on the trading day immediately following the related
conversion date (or in the case of any conversions for which the relevant
conversion date occurs on or after January 1, 2020, no later than January 1,
2020). If we do not timely elect a settlement method, we will no longer have the
right to elect cash settlement or physical settlement and we will be deemed to
have elected combination settlement in respect of our conversion obligation, as
described below, and the specified dollar amount (as defined below) per $1,000
principal amount of notes will be equal to $1,000. If we elect combination
settlement, but we do not timely notify converting holders of the specified
dollar amount per $1,000 principal amount of notes, such specified dollar amount
will be deemed to be $1,000.

 

Settlement amounts will be computed as follows:

 

·                  if we elect physical settlement, we will deliver to the
converting holder in respect of each $1,000 principal amount of notes being
converted a number of shares of common stock equal to the conversion rate and
the interest make-whole payment, if applicable;

 

·                  if we elect cash settlement, we will pay to the converting
holder in respect of each $1,000 principal amount of notes being converted cash
in an amount equal to the sum of the daily conversion values for each of the 50
consecutive trading days during the related observation period and the interest
make-whole payment, if applicable; and

 

·                  if we elect (or are deemed to have elected) combination
settlement, we will pay or deliver, as the case may be, to the converting holder
in respect of each $1,000 principal amount of notes being converted a
“settlement amount” equal to the sum of the daily settlement amounts for each of
the 50 consecutive trading days during the related observation period and the
interest make-whole payment, if applicable.

 

The “daily settlement amount,” for each of the 50 consecutive trading days
during the observation period, shall consist of:

 

·                  cash equal to the lesser of (i) the maximum cash amount per
$1,000 principal amount of notes to be received upon conversion as specified in
the notice specifying our chosen settlement method (the “specified dollar
amount”), if any, divided by 50 (such quotient, the “daily measurement value”)
and (ii) the daily conversion value; and

 

A-9

--------------------------------------------------------------------------------


 

·                  if the daily conversion value exceeds the daily measurement
value, a number of shares equal to (i) the difference between the daily
conversion value and the daily measurement value, divided by (ii) the daily VWAP
for such trading day.

 

The “daily conversion value” means, for each of the 50 consecutive trading days
during the observation period, one-fiftieth (1/50th) of the product of (1) the
conversion rate on such trading day and (2) the daily VWAP for such trading day.

 

The “daily VWAP” means, for each of the 50 consecutive trading days during the
relevant observation period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “EGLT <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such trading day (or if such
volume-weighted average price is unavailable, the market value of one share of
our common stock on such trading day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for this purpose by us). The “daily VWAP” will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

 

The “observation period” with respect to any note surrendered for conversion
means:

 

·                  if the relevant conversion date occurs prior to January 1,
2020, the 50 consecutive trading day period beginning on, and including, the
second trading day immediately succeeding such conversion date; and

 

·                  if the relevant conversion date occurs on or after January 1,
2020, the 50 consecutive trading days beginning on, and including, the 52nd
scheduled trading day immediately preceding the maturity date.

 

For the purposes of determining amounts due upon conversion only, “trading day”
means a day on which (i) there is no “market disruption event” (as defined
below) and (ii) trading in our common stock generally occurs on the relevant
stock exchange on which our common stock is then listed or, if our common stock
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which our common stock is then listed or admitted for
trading. If our common stock is not so listed or admitted for trading, “trading
day” means a “business day.”

 

“Relevant stock exchange” means The NASDAQ Global Market or, if our common stock
is not then listed on The NASDAQ Global Market, the principal other U.S.
national or regional securities exchange or market on which our common stock is
listed or admitted for trading.

 

“Scheduled trading day” means a day that is scheduled to be a trading day on the
relevant stock exchange. If our common stock is not listed or admitted for
trading on any U.S. national or regional securities exchange, “scheduled trading
day” means a “business day.”

 

For the purposes of determining amounts due upon conversion, “market disruption
event” means (i) a failure by the relevant stock exchange to open for trading
during its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m., New York City time, on any scheduled trading day for our common stock
for more than one half-hour period in the aggregate during regular trading hours
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the relevant stock exchange or otherwise) in
our common stock or in any options contracts or futures contracts relating to
our common stock.

 

Except as described under “—Increase in Conversion Rate upon Conversion upon a
Make-Whole Fundamental Change” and “—Recapitalizations, Reclassifications and
Changes of Our Common Stock,” we will pay or deliver, as the case may be, the
consideration due in respect of conversion, including the interest make-whole
payment, if applicable, on the third business day immediately following the
relevant conversion date, if we elect physical settlement (unless such
conversion date is on or after the regular record date immediately preceding the
maturity date, in which case we will deliver the consideration due in respect of
such conversion on the maturity date), or on the third business day immediately
following the last trading day of the relevant observation period, in the case
of any other settlement method.

 

A-10

--------------------------------------------------------------------------------


 

We will pay cash in lieu of delivering any fractional share of common stock
issuable upon conversion based on the daily VWAP for the relevant conversion
date (in the case of physical settlement) or based on the daily VWAP for the
last trading day of the relevant observation period (in the case of combination
settlement).

 

Each conversion will be deemed to have been effected as to any notes surrendered
for conversion on the conversion date; provided, however, that the person in
whose name any shares of our common stock shall be issuable upon such conversion
will become the holder of record of such shares as of the close of business on
the conversion date (in the case of physical settlement) or the last trading day
of the relevant observation period (in the case of combination settlement).

 

Conversion Rate Adjustments

 

The conversion rate will be adjusted as described below, except that we will not
make any adjustments to the conversion rate if holders of the notes participate
(other than in the case of (x) a share split or share combination or (y) a
tender or exchange offer), at the same time and upon the same terms as holders
of our common stock and solely as a result of holding the notes, in any of the
transactions described below without having to convert their notes as if they
held a number of shares of common stock equal to the conversion rate, multiplied
by the principal amount (expressed in thousands) of notes held by such holder.

 

(1)                                 If we exclusively issue shares of our common
stock as a dividend or distribution on shares of our common stock, or if we
effect a share split or share combination, the conversion rate will be adjusted
based on the following formula:

 

[g87611ks03i001.jpg]

 

where,

 

CR0 =              the conversion rate in effect immediately prior to the open
of business on the ex-dividend date of such dividend or distribution, or
immediately prior to the open of business on the effective date of such share
split or share combination, as applicable;

 

CR1 =              the conversion rate in effect immediately after the open of
business on such ex-dividend date or effective date;

 

OS0 =                the number of shares of our common stock outstanding
immediately prior to the open of business on such ex-dividend date or effective
date; and

 

OS1 =                the number of shares of our common stock outstanding
immediately after giving effect to such dividend, distribution, share split or
share combination.

 

Any adjustment made under this clause (1) shall become effective immediately
after the open of business on the ex-dividend date for such dividend or
distribution, or immediately after the open of business on the effective date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this clause (1) is declared but not so
paid or made, the conversion rate shall be immediately readjusted, effective as
of the date our board of directors or a committee thereof determines not to pay
such dividend or distribution, to the conversion rate that would then be in
effect if such dividend or distribution had not been declared.

 

(2)         If we issue to all or substantially all holders of our common stock
any rights, options or warrants entitling them, for a period of not more than 45
calendar days after the declaration date for such issuance, to subscribe for or
purchase shares of our common stock at a price per share that is less than the
average of the last reported sale prices of our common stock for the 10
consecutive trading day period ending on, and including, the trading day
immediately preceding the date of announcement of such issuance, the conversion
rate will be increased based on the following formula:

 

[g87611ks03i002.jpg]

 

where,

 

A-11

--------------------------------------------------------------------------------


 

CR0 =              the conversion rate in effect immediately prior to the open
of business on the ex-dividend date for such issuance;

 

CR1 =               the conversion rate in effect immediately after the open of
business on such ex-dividend date;

 

OS0 =                the number of shares of our common stock outstanding
immediately prior to the open of business on such ex-dividend date;

 

X =                            the total number of shares of our common stock
issuable pursuant to such rights, options or warrants; and

 

Y =                            the number of shares of our common stock equal to
(i) the aggregate price payable to exercise such rights, options or warrants,
divided by (ii) the average of the last reported sale prices of our common stock
over the 10 consecutive trading day period ending on, and including, the trading
day immediately preceding the date of announcement of the issuance of such
rights, options or warrants.

 

Any increase made under this clause (2) will be made successively whenever any
such rights, options or warrants are issued and shall become effective
immediately after the open of business on the ex-dividend date for such
issuance. To the extent that shares of common stock are not delivered after the
expiration of such rights, options or warrants, the conversion rate shall be
decreased to the conversion rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of common stock actually
delivered. If such rights, options or warrants are not so issued, the conversion
rate shall be decreased to the conversion rate that would then be in effect if
such ex-dividend date for such issuance had not occurred.

 

For the purpose of this clause (2) and for the purpose of the first bullet point
under “—Conversion upon Specified Corporate Events—Certain Distributions,” in
determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of our common stock at less than such average
of the last reported sale prices for the 10 consecutive trading day period
ending on, and including, the trading day immediately preceding the date of
announcement of such issuance, and in determining the aggregate offering price
of such shares of common stock, there shall be taken into account any
consideration received by us for such rights, options or warrants and any amount
payable on exercise or conversion thereof, the value of such consideration, if
other than cash, to be determined by our board of directors or a committee
thereof.

 

(3)              If we distribute shares of our capital stock, evidences of our
indebtedness, other assets or property of ours or rights, options or warrants to
acquire our capital stock or other securities, to all or substantially all
holders of our common stock, excluding:

 

·                  dividends, distributions or issuances as to which an
adjustment was effected pursuant to clause (1) or (2) above;

 

·                  dividends or distributions paid exclusively in cash as to
which the provisions set forth in clause (4) below shall apply; and

 

·                  spin-offs as to which the provisions set forth below in this
clause (3) shall apply;

 

then the conversion rate will be increased based on the following formula:

 

[g87611ks03i003.jpg]

 

where,

 

CR0 =              the conversion rate in effect immediately prior to the open
of business on the ex-dividend date for such distribution;

 

CR1 =               the conversion rate in effect immediately after the open of
business on such ex-dividend date;

 

A-12

--------------------------------------------------------------------------------


 

SP0 =                  the average of the last reported sale prices of our
common stock over the 10 consecutive trading day period ending on, and
including, the trading day immediately preceding the ex-dividend date for such
distribution; and

 

FMV =         the fair market value (as determined by our board of directors or
a committee thereof) of the shares of capital stock, evidences of indebtedness,
assets, property, rights, options or warrants distributed with respect to each
outstanding share of our common stock on the ex-dividend date for such
distribution.

 

Any increase made under the portion of this clause (3) above will become
effective immediately after the open of business on the ex-dividend date for
such distribution. If such distribution is not so paid or made, or in the case
of a distribution of rights, options or warrants, such rights, options or
warrants are not exercised prior to their expiration, the conversion rate shall
be decreased to be the conversion rate that would then be in effect if such
distribution had not been declared.  Notwithstanding the foregoing, if “FMV” (as
defined above) is equal to or greater than “SP0” (as defined above), in lieu of
the foregoing increase, each holder shall receive, in respect of each $1,000
principal amount thereof, at the same time and upon the same terms as holders of
our common stock, the amount and kind of our capital stock, evidences of our
indebtedness, other assets or property of ours or rights, options or warrants to
acquire our capital stock or other securities that such holder would have
received if such holder owned a number of shares of common stock equal to the
conversion rate in effect on the ex-dividend date for the distribution.

 

With respect to an adjustment pursuant to this clause (3) where there has been a
payment of a dividend or other distribution on our common stock of shares of
capital stock of any class or series, or similar equity interest, of or relating
to a subsidiary or other business unit, that are, or, when issued, will be,
listed or admitted for trading on a U.S. national securities exchange, which we
refer to as a “spin-off,” the conversion rate will be increased based on the
following formula:

 

[g87611ks03i004.jpg]

 

where,

 

CR0 =              the conversion rate in effect immediately prior to the end of
the valuation period (as defined below);

 

CR1 =              the conversion rate in effect immediately after the end of
the valuation period;

 

FMV0 =    the average of the last reported sale prices of the capital stock or
similar equity interest distributed to holders of our common stock applicable to
one share of our common stock (determined by reference to the definition of last
reported sale price set forth under “—Conversion upon Satisfaction of Sale Price
Condition” as if references therein to our common stock were to such capital
stock or similar equity interest) over the first 10 consecutive trading day
period after, and including, the ex-dividend date of the spin-off (the
“valuation period”); and

 

MP0 =             the average of the last reported sale prices of our common
stock over the valuation period.

 

The increase to the conversion rate under the preceding paragraph will occur on
the last trading day of the valuation period; provided that in respect of any
conversion of notes during the valuation period, references in the preceding
paragraph with respect to 10 trading days shall be deemed to be replaced with
such lesser number of trading days as have elapsed between the ex-dividend date
of such spin-off and the conversion date in determining the conversion rate. If
the ex-dividend date of the spin-off is after the 10th trading day immediately
preceding, and including, the end of any observation period in respect of a
conversion of notes, references in the preceding paragraph to 10 trading days
will be deemed to be replaced, solely in respect of that conversion, with such
lesser number of trading days as have elapsed from, and including, the
ex-dividend date for the spin-off to, and including, the last trading day of
such observation period.

 

a)                                     (4)                                 If
any cash dividend or distribution is made to all or substantially all holders of
our common stock the conversion rate will be adjusted based on the following
formula:

 

A-13

--------------------------------------------------------------------------------


 

[g87611ks03i005.jpg]

 

b)                                     where,

 

CR0 =              the conversion rate in effect immediately prior to the open
of business on the ex-dividend date for such dividend or distribution;

 

CR1 =              the conversion rate in effect immediately after the open of
business on the ex-dividend date for such dividend or distribution;

 

SP0 =                  the last reported sale price of our common stock on the
trading day immediately preceding the ex-dividend date for such dividend or
distribution; and

 

C =                            the amount in cash per share we distribute to all
or substantially all holders of our common stock.

 

Any increase made under this clause (4) shall become effective immediately after
the open of business on the ex-dividend date for such dividend or distribution.
If such dividend or distribution is not so paid, the conversion rate shall be
decreased, effective as of the date our board of directors or a committee
thereof determines not to make or pay such dividend or distribution, to be the
conversion rate that would then be in effect if such dividend or distribution
had not been declared.  Notwithstanding the foregoing, if “C” (as defined above)
is equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, each holder shall receive, for each $1,000 principal amount of notes,
at the same time and upon the same terms as holders of shares of our common
stock, the amount of cash that such holder would have received if such holder
owned a number of shares of our common stock equal to the conversion rate on the
ex-dividend date for such cash dividend or distribution.

 

(5)              If we or any of our subsidiaries make a payment in respect of a
tender or exchange offer for our common stock, to the extent that the cash and
value of any other consideration included in the payment per share of common
stock exceeds the average of the last reported sale prices of our common stock
over the 10 consecutive trading day period commencing on, and including, the
trading day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, the conversion rate will be
increased based on the following formula:

 

[g87611ks03i006.jpg]

 

where,

 

CR0 =              the conversion rate in effect immediately prior to the close
of business on the 10th trading day immediately following, and including, the
trading day next succeeding the date such tender or exchange offer expires;

 

CR1 =              the conversion rate in effect immediately after the close of
business on the 10th trading day immediately following, and including, the
trading day next succeeding the date such tender or exchange offer expires;

 

AC =                  the aggregate value of all cash and any other
consideration (as determined by our board of directors or a committee thereof)
paid or payable for shares purchased in such tender or exchange offer;

 

OS0 =                the number of shares of our common stock outstanding
immediately prior to the date such tender or exchange offer expires (prior to
giving effect to the purchase of all shares accepted for purchase or exchange in
such tender or exchange offer);

 

OS1 =                the number of shares of our common stock outstanding
immediately after the date such tender or exchange offer expires (after giving
effect to the purchase of all shares accepted for purchase or exchange in such
tender or exchange offer); and

 

SP1 =                  the average of the last reported sale prices of our
common stock over the 10 consecutive trading day period commencing on, and
including, the trading day next succeeding the date such tender or exchange
offer expires.

 

A-14

--------------------------------------------------------------------------------


 

The increase to the conversion rate under the preceding paragraph will occur at
the close of business on the 10th trading day immediately following, and
including, the trading day next succeeding the date such tender or exchange
offer expires; provided that in respect of any conversion of notes within the 10
trading days immediately following, and including, the trading day next
succeeding the expiration date of any tender or exchange offer, references with
respect to 10 trading days shall be deemed replaced with such lesser number of
trading days as have elapsed between the expiration date of such tender or
exchange offer and the conversion date in determining the conversion rate.  In
addition, if the trading day next succeeding the date such tender or exchange
offer expires is after the 10th trading day immediately preceding, and
including, the end of any observation period in respect of a conversion of
notes, references in the preceding paragraph to 10 trading days shall be deemed
to be replaced, solely in respect of that conversion, with such lesser number of
trading days as have elapsed from, and including, the trading day next
succeeding the date such tender or exchange offer expires to, and including, the
last trading day of such observation period. If we are obligated to purchase our
common stock pursuant to any such tender or exchange offer described in this
clause (5) but are permanently prevented by applicable law from effecting any
such purchase or all or some portion of such purchases are rescinded, the
applicable conversion rate will be decreased to be the conversion rate that
would then be in effect if such tender or exchange offer had not been made or
had been made only in respect of the purchases that have been effected.

 

Notwithstanding the above, certain listing standards of The NASDAQ Global Market
may limit the amount by which we may increase the conversion rate pursuant to
the events described in clauses (2) through (5) in this section and as described
in the section captioned “—Increase in Conversion Rate upon Conversion upon a
Make-Whole Fundamental Change” or issue stock in respect of interest make-whole
payments as described under “—Interest Make-Whole Payment upon Certain
Conversions.”  These standards generally require us to obtain the approval of
our stockholders before entering into certain transactions that potentially
result in the issuance of shares of our common stock at a conversion price less
than the greater of the book value or the market price of our common stock on
the date we entered into the purchase agreement with the representatives of the
initial purchasers relating to the issuance of the notes.  Accordingly, we will
not take any voluntary action that would result in an adjustment to the
conversion rate pursuant to this “—Conversion Rate Adjustments” section without
complying, if applicable, with the stockholder approval rules of The NASDAQ
Global Market and any similar rule of any securities exchange on which our
common stock is listed at the relevant time. In accordance with these listing
standards, these restrictions will apply at any time when the notes are
outstanding, regardless of whether we then have a class of securities listed on
The NASDAQ Global Market.

 

Notwithstanding the foregoing, if a conversion rate adjustment becomes effective
on any ex-dividend date as described above, and a holder that has converted its
notes on or after such ex-dividend date and on or prior to the related record
date would be treated as the record holder of shares of our common stock as of
the related conversion date as described under “—Settlement upon Conversion”
based on an adjusted conversion rate for such ex-dividend date, then,
notwithstanding the foregoing conversion rate adjustment provisions, the
conversion rate adjustment relating to such ex-dividend date will not be made
for such converting holder. Instead, such holder will be treated as if such
holder were the record owner of the shares of our common stock on an unadjusted
basis and participate in the related dividend, distribution or other event
giving rise to such adjustment.

 

Except as stated herein, we will not adjust the conversion rate for the issuance
of shares of our common stock or any securities convertible into or exchangeable
for shares of our common stock or the right to purchase shares of our common
stock or such convertible or exchangeable securities.

 

As used in this section, “ex-dividend date” means the first date on which the
shares of our common stock trade on the applicable exchange or in the applicable
market, regular way, without the right to receive the issuance, dividend or
distribution in question, from us or, if applicable, from the seller of our
common stock on such exchange or market (in the form of due bills or otherwise)
as determined by such exchange or market, and “effective date” means the first
date on which the shares of our common stock trade on the applicable exchange or
in the applicable market, regular way, reflecting the relevant share split or
share combination, as applicable.

 

As used in this section, “record date” means, with respect to any dividend,
distribution or other transaction or event in which the holders of our common
stock (or other applicable security) have the right to receive any cash,
securities or other property or in which our common stock (or such other
security) is exchanged for or converted into any combination of cash, securities
or other property, the date fixed for determination of holders of our common

 

A-15

--------------------------------------------------------------------------------


 

stock (or such other security) entitled to receive such cash, securities or
other property (whether such date is fixed by our board of directors or a
committee thereof, statute, contract or otherwise).

 

Subject to the applicable listing standards of The NASDAQ Global Market, we are
permitted to increase the conversion rate for the notes by any amount for a
period of at least 20 business days if our board of directors or a committee
thereof determines that such increase would be in our best interest.  Subject to
the applicable listing standards of The NASDAQ Global Market, we may also (but
are not required to) increase the conversion rate to avoid or diminish income
tax to holders of our common stock or rights to purchase shares of our common
stock in connection with a dividend or distribution of shares (or rights to
acquire shares) or similar event.

 

A holder may, in some circumstances, including a distribution of cash dividends
to holders of our shares of common stock, be deemed to have received a
distribution subject to U.S. federal income tax as a result of an adjustment or
the nonoccurrence of an adjustment to the conversion rate.  For a discussion of
the U.S. federal income tax treatment of an adjustment to the conversion rate,
see “Certain Material U.S. Federal Income Tax Considerations.”

 

If we have a rights plan in effect upon conversion of the notes into common
stock, you will receive, in addition to any shares of common stock received in
connection with such conversion, the rights under the rights plan.  However, if,
prior to any conversion, the rights have separated from the shares of common
stock in accordance with the provisions of the applicable rights plan, the
conversion rate will be adjusted at the time of separation as if we distributed
to all or substantially all holders of our common stock, shares of our capital
stock, evidences of indebtedness, assets, property, rights, options or warrants
as described in clause (3) above, subject to readjustment in the event of the
expiration, termination or redemption of such rights.

 

Notwithstanding any of the foregoing, the conversion rate will not be adjusted:

 

·                  upon the issuance of any shares of our common stock pursuant
to any present or future plan providing for the reinvestment of dividends or
interest payable on our securities and the investment of additional optional
amounts in shares of our common stock under any plan;

 

·                  upon the issuance of any shares of our common stock or
options or rights to purchase those shares pursuant to any present or future
employee, director or consultant benefit plan or program of or assumed by us or
any of our subsidiaries;

 

·                  upon the issuance of any shares of our common stock pursuant
to any option, warrant, right or exercisable, exchangeable or convertible
security not described in the preceding bullet and outstanding as of the date
the notes were first issued;

 

·                  solely for a change in the par value of our common stock; or

 

·                  for accrued and unpaid interest, if any.

 

We will not adjust the conversion rate pursuant to the clauses above unless the
adjustment would result in a change of at least 1% in the then-effective
conversion rate. However, we will carry forward any adjustment to the conversion
rate that is less than 1% of the then-effective conversion rate and take that
adjustment into account in any subsequent adjustment. Notwithstanding the
foregoing, all such carried-forward adjustments shall be made (i) in connection
with any subsequent adjustment to the conversion rate of at least 1%, (ii) on
the conversion date for any notes (in the case of physical settlement), (iii) on
each trading day of any observation period related to any conversion of notes
(in the case of cash settlement or combination settlement) and (iv) on the
effective date of any make-whole fundamental change unless the adjustment has
already been made.

 

Adjustments to the conversion rate will be calculated to the nearest 1/10,000th
of a share.

 

Recapitalizations, Reclassifications and Changes of Our Common Stock

 

In the case of:

 

A-16

--------------------------------------------------------------------------------


 

·                  any recapitalization, reclassification or change of our
common stock (other than changes resulting from a subdivision or combination),

 

·                  any consolidation, merger, combination or similar transaction
involving us,

 

·                  any sale, lease or other transfer to a third party of the
consolidated assets of ours and our subsidiaries substantially as an entirety,
or

 

·                  any statutory share exchange,

 

in each case, as a result of which our common stock would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (each a “specified corporate event”), then we or the
successor or acquiring corporation, as the case may be, will execute with the
trustee a supplemental indenture providing that, at and after the effective time
of the specified corporate event, the right to convert each $1,000 principal
amount of notes will be changed into a right to convert such principal amount of
notes into the kind and amount of shares of stock, other securities or other
property or assets (including cash or any combination thereof) that a holder of
a number of shares of common stock equal to the conversion rate immediately
prior to such transaction would have owned or been entitled to receive (the
“reference property”) upon the occurrence of such specified corporate event. 
However, at and after the effective time of the specified corporate event,
(i) we or the successor acquiring company, as the case may be, will continue to
have the right to determine the form of consideration to be paid or delivered,
as the case may be, upon conversion of notes, as set forth under “—Settlement
upon Conversion” and (ii)(x) any amount payable in cash upon conversion of the
notes as set forth under “—Settlement upon Conversion” will continue to be
payable in cash, (y) any shares of our common stock that we would have been
required to deliver upon conversion of the notes as set forth under “—Settlement
upon Conversion” or “—Interest Make-Whole Payment upon Certain Conversions” will
instead be deliverable in the amount and type of reference property that a
holder of that number of shares of our common stock would have received in such
specified corporate event and (z) the daily VWAP will be calculated based on the
value of a unit of reference property that a holder of one share of our common
stock would have received in such specified corporate event.  If the specified
corporate event causes our common stock to be converted into, or exchanged for,
the right to receive more than a single type of consideration (determined based
in part upon any form of stockholder election), the reference property into
which the notes will be convertible will be deemed to be (i) the weighted
average of the types and amounts of consideration received by the holders of our
common stock that affirmatively make such an election or (ii) if no holders of
our common stock affirmatively make such an election, the types and amounts of
consideration actually received by the holders of our common stock. If the
holders of our common stock receive only cash in such specified corporate event,
then for all conversions that occur after the effective date of such specified
corporate event (i) the consideration due upon conversion of each $1,000
principal amount of notes shall be solely cash in an amount equal to the
conversion rate in effect on the conversion date (as may be increased as
described under “—Increase in Conversion Rate upon Conversion upon a Make-Whole
Fundamental Change”), multiplied by the price paid per share of common stock in
such specified corporate event and (ii) we will satisfy our conversion
obligation by paying cash to converting holders on the third business day
immediately following the conversion date. We will notify holders, the trustee
and the conversion agent (if other than the trustee), in writing, of the
weighted average as soon as practicable after such determination is made.

 

If the reference property in respect of any such specified corporate event
includes shares of common equity, the supplemental indenture providing that the
notes will be convertible into reference property will also provide for
anti-dilution and other adjustments that are as nearly equivalent as possible to
the adjustments described under “—Conversion Rate Adjustments” above.  If the
reference property in respect of any such specified corporate event includes
shares of stock, securities or other property or assets (other than cash and/or
cash equivalents) of a company other than us or the successor or purchasing
corporation, as the case may be, such other company will also execute such
supplemental indenture, and such supplemental indenture will contain such
additional provisions to protect the interests of the holders as we reasonably
consider necessary or appropriate. We will agree in the indenture not to become
a party to any such specified corporate event unless its terms are consistent
with the foregoing.

 

Adjustments of Prices

 

Whenever any provision of the indenture requires us to calculate the last
reported sale prices, the daily VWAPs, the daily conversion values or the daily
settlement amounts over a span of multiple days (including an

 

A-17

--------------------------------------------------------------------------------


 

observation period and the “stock price” for purposes of a make-whole
fundamental change), our board of directors or a committee thereof will make
appropriate adjustments to each to account for any adjustment to the conversion
rate that becomes effective, or any event requiring an adjustment to the
conversion rate where the ex-dividend date, effective date or expiration date of
the event occurs, at any time during the period when the last reported sale
prices, the daily VWAPs, the daily conversion values or the daily settlement
amounts are to be calculated.

 

Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental Change

 

If the “effective date” (as defined below) of a “fundamental change” (as defined
below and determined after giving effect to any exceptions to or exclusions from
such definition, but without regard to the proviso in clause (2) of the
definition thereof, a “make-whole fundamental change”) occurs prior to the
maturity date of the notes and a holder elects to convert its notes in
connection with such make-whole fundamental change, we will, under certain
circumstances, increase the conversion rate for the notes so surrendered for
conversion by a number of additional shares of common stock (the “additional
shares”), as described below.  A conversion of notes will be deemed for these
purposes to be “in connection with” such make-whole fundamental change if the
relevant notice of conversion of the notes is received by the conversion agent
from, and including, the effective date of the make-whole fundamental change up
to, and including, the business day immediately prior to the related fundamental
change repurchase date (or, in the case of a make-whole fundamental change that
would have been a fundamental change but for the proviso in clause (2) of the
definition thereof, the 35th trading day immediately following the effective
date of such make-whole fundamental change) (such period, the “make-whole
fundamental change period”).

 

Upon surrender of notes for conversion in connection with a make-whole
fundamental change, we will, at our option, satisfy our conversion obligation by
physical settlement, cash settlement or combination settlement, as described
under “—Settlement upon Conversion.”  However, if the consideration for our
common stock in any make-whole fundamental change described in clause (2) of the
definition of fundamental change is composed entirely of cash, for any
conversion of notes following the effective date of such make-whole fundamental
change, the conversion obligation will be calculated based solely on the “stock
price” (as defined below) for the transaction and will be deemed to be an amount
of cash per $1,000 principal amount of converted notes equal to the conversion
rate (including any increase to reflect the additional shares as described in
this section), multiplied by such stock price. In such event, the conversion
obligation will be determined and paid to holders in cash on the third business
day following the conversion date.  We will notify holders of the effective date
of any make-whole fundamental change no later than five business days after such
effective date.

 

The number of additional shares, if any, by which the conversion rate will be
increased will be determined by reference to the table below, based on the date
on which the make-whole fundamental change occurs or becomes effective (the
“effective date”) and the price (the “stock price”) paid (or deemed to be paid)
per share of our common stock in the make-whole fundamental change.  If the
holders of our common stock receive in exchange for their common stock only cash
in a make-whole fundamental change described in clause (2) of the definition of
fundamental change, the stock price will be the cash amount paid per share. 
Otherwise, the stock price will be the average of the last reported sale prices
of our common stock over the five trading day period ending on, and including,
the trading day immediately preceding the effective date of the make-whole
fundamental change.

 

The stock prices set forth in the column headings of the table below will be
adjusted as of any date on which the conversion rate of the notes is otherwise
adjusted.  The adjusted stock prices will equal the stock prices immediately
prior to such adjustment, multiplied by a fraction, the numerator of which is
the conversion rate immediately prior to the adjustment giving rise to the stock
price adjustment and the denominator of which is the conversion rate as so
adjusted.  The number of additional shares as set forth in the table below will
be adjusted in the same manner and at the same time as the conversion rate as
set forth under “—Conversion Rate Adjustments.”

 

The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of notes for each
stock price and effective date set forth below:

 

 

 

Stock Price

 

Effective Date

 

$12.93

 

$15.00

 

$17.50

 

$20.00

 

$22.50

 

$25.00

 

$27.50

 

$30.00

 

$35.00

 

$40.00

 

$45.00

 

$50.00

 

$55.00

 

$60.00

 

$65.00

 

April 7, 2015

 

10.0877

 

7.9907

 

6.2263

 

4.9730

 

4.0427

 

3.3284

 

2.7647

 

2.3107

 

1.6300

 

1.1505

 

0.8002

 

0.5376

 

0.3373

 

0.1840

 

0.0711

 

April 1, 2016

 

10.0877

 

7.7267

 

5.9309

 

4.6885

 

3.7849

 

3.1008

 

2.5676

 

2.1413

 

1.5074

 

1.0630

 

0.7393

 

0.4972

 

0.3129

 

0.1730

 

0.0708

 

 

A-18

--------------------------------------------------------------------------------


 

 

 

Stock Price

 

Effective Date

 

$12.93

 

$15.00

 

$17.50

 

$20.00

 

$22.50

 

$25.00

 

$27.50

 

$30.00

 

$35.00

 

$40.00

 

$45.00

 

$50.00

 

$55.00

 

$60.00

 

$65.00

 

April 1, 2017

 

10.0877

 

7.3927

 

5.5154

 

4.2755

 

3.4067

 

2.7676

 

2.2800

 

1.8960

 

1.3323

 

0.9408

 

0.6558

 

0.4418

 

0.2787

 

0.1543

 

0.0632

 

April 1, 2018

 

10.0877

 

6.8960

 

4.8451

 

3.6025

 

2.7942

 

2.2348

 

1.8262

 

1.5143

 

1.0674

 

0.7600

 

0.5349

 

0.3638

 

0.2313

 

0.1288

 

0.0529

 

April 1, 2019

 

10.0877

 

5.8767

 

3.5217

 

2.3485

 

1.7124

 

1.3312

 

1.0789

 

0.8970

 

0.6451

 

0.4723

 

0.3431

 

0.2422

 

0.1618

 

0.0970

 

0.0454

 

April 1, 2020

 

10.0877

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case

 

·                  If the stock price is between two stock prices in the table
or the effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

·                  If the stock price is greater than $65.00 per share (subject
to adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

·                  If the stock price is less than $12.93 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 77.3395 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“—Conversion Rate Adjustments.”

 

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change could be considered a penalty, in which
case the enforceability thereof would be subject to general principles of
reasonableness and equitable remedies.

 

Interest Make-Whole Payment upon Certain Conversions

 

On or after the date that is six months after the last date of original issuance
of the notes, if the last reported sale price of our common stock for at least
20 trading days (whether or not consecutive) during a period of 30 consecutive
trading days ending within the five trading days immediately preceding a
conversion date is greater than or equal to the conversion price for the notes
on each applicable trading day, we will make an interest make-whole payment to
the converting holder equal to the sum of the present value of the remaining
scheduled payments of interest that would have been made on the notes to be
converted had such notes remained outstanding from the conversion date through
April 1, 2018. The present values will be computed using a discount rate equal
to 2% by a U.S. nationally recognized independent investment banking firm, which
may be one of the initial purchasers, retained by us for this purpose.

 

If a conversion date occurs after the close of business on a regular record date
but prior to the open of business on the interest payment date corresponding to
such regular record date, we will not pay accrued interest to any converting
holder and will instead pay the full amount of the relevant interest payment on
such interest payment date to the holder of record on such regular record date.
In such case, the interest make-whole payment to such converting holders will
equal the present value of all remaining interest payments, starting with the
next interest payment date for which interest has not been provided for through
April 1, 2018.

 

We will pay any interest make-whole payment by delivering shares of our common
stock and the number of shares of common stock a converting holder of notes will
receive will be the number of shares that have a value equal to the amount of
the interest make-whole payment to be paid to such holder in shares of our
common stock, divided by the product of the simple average of the daily VWAP (as
defined above under ‘‘—Settlement upon Conversion’’) of our common stock for the
10 trading days immediately preceding the conversion date multiplied by 95%.

 

A-19

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the number of shares we may deliver in connection
with a conversion of the notes, including those delivered in connection with an
interest make-whole payment, will not exceed 77.3395 shares of common stock per
$1,000 principal amount of notes, subject to adjustment at the same time and in
the same manner as the conversion rate as set forth under ‘‘—Conversion Rate
Adjustments.’’ We will not be required to make any cash payments in lieu of any
fractional shares or have any further obligation to deliver any shares of our
common stock or pay any cash in excess of the threshold described above. In
addition, if in connection with any conversion the conversion rate is adjusted
as described under ‘‘—Increase in Conversion Rate upon Conversion upon a
Make-Whole Fundamental Change,’’ then such holder will not receive the interest
make-whole payment with respect to such note. None of the trustee, paying agent
or conversion agent shall be responsible for determining or calculating the
interest make-whole payment or the daily VWAP.

 

7.                                      Fundamental Change Permits Holders to
Require Us to Repurchase Notes

 

If a “fundamental change” (as defined below in this section) occurs at any time
prior to the maturity date, holders will have the right, at their option, to
require us to repurchase for cash all of their notes, or any portion of the
principal amount thereof that is equal to $1,000 or a multiple of $1,000.  The
fundamental change repurchase date will be a date specified by us that is not
less than 20 or more than 35 business days following the date of our fundamental
change notice as described below.

 

The fundamental change repurchase price we are required to pay will be equal to
100% of the principal amount of the notes to be repurchased, plus accrued and
unpaid interest to, but excluding, the fundamental change repurchase date
(unless the fundamental change repurchase date falls after a regular record date
but on or prior to the interest payment date to which such regular record date
relates, in which case we will instead pay the full amount of accrued and unpaid
interest to the holder of record on such regular record date, and the
fundamental change repurchase price will be equal to 100% of the principal
amount of the notes to be repurchased).

 

A “fundamental change” will be deemed to have occurred at the time after the
notes are originally issued if any of the following occurs:

 

(1) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than us, our direct or indirect wholly owned subsidiaries and our and
their employee benefit plans, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of our common equity
representing more than 50% of the voting power of our common equity;

 

(2) the consummation of (A) any recapitalization, reclassification or change of
our common stock (other than changes resulting from a subdivision or
combination) as a result of which our common stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation or merger of us pursuant to which our common stock will
be converted into cash, securities or other property or assets; or (C) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of us and our subsidiaries, taken
as a whole, to any person other than one of our direct or indirect wholly owned
subsidiaries; provided, however, that a transaction described in clause (B) in
which the holders of all classes of our common equity immediately prior to such
transaction own, directly or indirectly, more than 50% of all classes of common
equity of the continuing or surviving corporation or transferee or the parent
thereof immediately after such transaction in substantially the same proportions
(relative to each other) as such ownership immediately prior to such transaction
shall not be a fundamental change pursuant to this clause (2);

 

(3) our stockholders approve any plan or proposal for the liquidation or
dissolution of us; or

 

(4) our common stock (or other common stock underlying the notes) ceases to be
listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors).

 

For purposes of the definition of “fundamental change,” any transaction that
constitutes a fundamental change pursuant to both clause (1) and clause (2) of
such definition shall be deemed a fundamental change solely under clause (2) of
such definition.

 

A-20

--------------------------------------------------------------------------------


 

A transaction or transactions described in clause (1) or clause (2) above will
not constitute a fundamental change, however, if at least 90% of the
consideration received or to be received by holders of our common stock,
excluding cash payments for fractional shares and cash payments made in respect
of dissenters’ rights, in connection with such transaction or transactions
consists of shares of common stock that are listed or quoted on any of The New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or any of their respective successors) or will be so listed or quoted when
issued or exchanged in connection with such transaction or transactions and as a
result of such transaction or transactions the notes become convertible into
such consideration, excluding cash payments for fractional shares and cash
payments made in respect of dissenters’ rights (subject to the provisions set
forth above under “—Conversion Rights—Settlement upon Conversion”).

 

If any transaction occurs in which our common stock is converted into, or
exchanged for, reference property consisting of common equity of another entity,
following completion of any related make-whole fundamental change period (or, in
the case of a transaction that would have been a fundamental change or a
make-whole fundamental change but for the immediately preceding paragraph,
following the effective date of such transaction), references to us in the
definition of “fundamental change” above shall instead be references to such
other entity.

 

On or before the 20th day after the occurrence of a fundamental change, we will
provide to all holders of the notes and the trustee and paying agent a written
notice of the occurrence of the fundamental change and of the resulting
repurchase right.  Such notice shall state, among other things:

 

·                  the events causing a fundamental change;

 

·                  the date of the fundamental change;

 

·                  the last date on which a holder may exercise the repurchase
right;

 

·                  the fundamental change repurchase price;

 

·                  the fundamental change repurchase date;

 

·                  the name and address of the paying agent and the conversion
agent, if applicable;

 

·                  if applicable, the conversion rate and any adjustments to the
conversion rate;

 

·                  that the notes with respect to which a fundamental change
repurchase notice has been delivered by a holder may be converted only if the
holder withdraws the fundamental change repurchase notice in accordance with the
terms of the indenture; and

 

·                  the procedures that holders must follow to require us to
repurchase their notes.

 

Simultaneously with providing such notice, we will publish a notice containing
this information in a newspaper of general circulation in The City of New York
or publish the information on our website or through such other public medium as
we may use at that time.

 

To exercise the fundamental change repurchase right, you must deliver, on or
before the business day immediately preceding the fundamental change repurchase
date, the notes to be repurchased, duly endorsed for transfer to the paying
agent. Holders of certificated notes must also deliver a written repurchase
notice to the paying agent.  Each repurchase notice must state:

 

·                  if certificated, the certificate numbers of your notes to be
delivered for repurchase;

 

·                  the portion of the principal amount of notes to be
repurchased, which must be $1,000 or an integral multiple thereof; and

 

·                  that the notes are to be repurchased by us pursuant to the
applicable provisions of the notes and the indenture.

 

A-21

--------------------------------------------------------------------------------


 

If the notes are not in certificated form, holders must tender their notes in
accordance with appropriate DTC procedures on or before the business day
immediately preceding the fundamental change repurchase date.

 

Holders of certificated notes may withdraw any repurchase notice (in whole or in
part) by a written notice of withdrawal delivered to the paying agent prior to
the close of business on the business day immediately preceding the fundamental
change repurchase date.  The notice of withdrawal shall state:

 

·                  the principal amount of the withdrawn notes;

 

·                  if certificated notes have been issued, the certificate
numbers of the withdrawn notes; and

 

·                  the principal amount, if any, which remains subject to the
repurchase notice.

 

If the notes are not in certificated form, holders must withdraw their notes in
accordance with appropriate DTC procedures prior to the close of business on the
business day immediately preceding the fundamental change repurchase date.

 

We will be required to repurchase the notes on the fundamental change repurchase
date.  Holders who have exercised the repurchase right will receive payment of
the fundamental change repurchase price on the later of (i) the fundamental
change repurchase date and (ii) the time of book-entry transfer or the delivery
of the notes.  If the paying agent holds money sufficient to pay the fundamental
change repurchase price of the notes on the fundamental change repurchase date,
then, with respect to the notes that have been properly surrendered for
repurchase and have not been validly withdrawn:

 

·                  the notes will cease to be outstanding and interest will
cease to accrue (whether or not book-entry transfer of the notes is made or
whether or not the notes are delivered to the paying agent); and

 

·                  all other rights of the holder of such notes will terminate
(other than the right to receive the fundamental change repurchase price).

 

In connection with any repurchase offer pursuant to a fundamental change
repurchase notice, we will, if required:

 

·                  comply with the provisions of Rule 13e-4, Rule 14e-1 and any
other tender offer rules under the Exchange Act that may then be applicable;

 

·                  file a Schedule TO or any other required schedule under the
Exchange Act; and

 

·                  otherwise comply with all federal and state securities laws
in connection with any offer by us to repurchase the notes;

 

in each case, so as to permit the rights and obligations under this
“—Fundamental Change Permits Holders to Require Us to Repurchase Notes” to be
exercised in the time and in the manner specified in the indenture.

 

No notes may be repurchased on any date at the option of holders upon a
fundamental change if the principal amount of the notes has been accelerated,
and such acceleration has not been rescinded, on or prior to such date (except
in the case of an acceleration resulting from a default by us in the payment of
the fundamental change repurchase price with respect to such notes).

 

The repurchase rights of the holders could discourage a potential acquirer of
us.  The fundamental change repurchase feature, however, is not the result of
management’s knowledge of any specific effort to obtain control of us by any
means or part of a plan by management to adopt a series of anti-takeover
provisions.

 

The term fundamental change is limited to specified transactions and may not
include other events that might adversely affect our financial condition.  In
addition, the requirement that we offer to repurchase the notes upon a
fundamental change may not protect holders in the event of a highly leveraged
transaction, reorganization, merger or similar transaction involving us.

 

A-22

--------------------------------------------------------------------------------


 

The definition of fundamental change includes a phrase relating to the sale,
lease or other transfer of “all or substantially all” of our consolidated
assets.  There is no precise, established definition of the phrase
“substantially all” under applicable law.  Accordingly, the ability of a holder
to require us to repurchase its notes as a result of the sale, lease or other
transfer of less than all of our assets may be uncertain.

 

If a fundamental change were to occur, we may not have enough funds to pay the
fundamental change repurchase price. Our ability to repurchase the notes for
cash may be limited by restrictions on our ability to obtain funds for such
repurchase through dividends from our subsidiaries, the terms of our then
existing borrowing arrangements or otherwise. See “Risk Factors—Risks Related to
the Notes—We may not have the ability to raise the funds necessary to settle
conversions of the notes or to repurchase the notes upon a fundamental change,
and our current debt documents do and our future debt may contain limitations on
our ability to pay cash upon conversion or repurchase of the notes.” If we fail
to repurchase the notes when required following a fundamental change, we will be
in default under the indenture. In addition, we have, and may in the future
incur, other indebtedness with similar change in control provisions permitting
our holders to accelerate or to require us to repurchase our indebtedness upon
the occurrence of similar events or on some specific dates.

 

8.                                      Consolidation, Merger and Sale of Assets

 

The indenture provides that we will not consolidate with or merge with or into,
or sell, convey, transfer or lease all or substantially all of our properties
and assets to, another person, unless (i) the resulting, surviving or transferee
person (if not us) is a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia, and
such corporation (if not us) expressly assumes by supplemental indenture all of
our obligations under the notes and the indenture; (ii) immediately after giving
effect to such transaction, no default or event of default has occurred and is
continuing under the indenture; and (iii) if the resulting, surviving or
transferee person is not us, the trustee shall have received an officer’s
certificate and opinion of counsel certifying that such consolidation, merger,
sale, conveyance, transfer or lease is in compliance with the indenture.  Upon
any such consolidation, merger or sale, conveyance, transfer or lease, the
resulting, surviving or transferee person (if not us) will succeed to, and may
exercise every right and power of, ours under the indenture, and we will be
discharged from our obligations under the notes and the indenture except in the
case of any such lease.

 

The sale, conveyance, transfer or lease of all or substantially all of the
properties and assets of one or more of our subsidiaries to another person,
which properties and assets, if held by us instead of such subsidiaries, would
constitute all or substantially all of the consolidated properties and assets of
us and our subsidiaries, taken as a whole, shall be deemed to be the sale,
conveyance, transfer or lease by us of all or substantially all of our
consolidated properties and assets to another person.

 

Although these types of transactions are permitted under the indenture, certain
of the foregoing transactions could constitute a fundamental change permitting
each holder to require us to repurchase the notes of such holder as described
above.

 

9.                                      Events of Default

 

Each of the following is an event of default with respect to the notes:

 

(1) default in any payment of interest on any note when due and payable and the
default continues for a period of 30 days;

 

(2) default in the payment of principal of any note when due and payable at its
stated maturity, upon any required repurchase, upon declaration of acceleration
or otherwise;

 

(3) our failure to comply with our obligation to convert the notes in accordance
with the indenture upon exercise of a holder’s conversion right, including the
payment of any interest make-whole payment, and such failure continues for a
period of three business days;

 

(4) our failure to give a fundamental change notice as described under
“—Fundamental Change Permits Holders to Require Us to Repurchase Notes,” notice
of the effective date of a make-whole fundamental

 

A-23

--------------------------------------------------------------------------------


 

change as described under “—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change” or notice of a specified
corporate transaction as described under “Conversion Rights—Conversion upon
Specified Corporate Events,” in each case when due;

 

(5) our failure to comply with our obligations under “—Consolidation, Merger and
Sale of Assets”;

 

(6) our (or any guarantor’s) failure for 60 days after written notice from the
trustee or the holders of at least 25% in principal amount of the notes then
outstanding has been received to comply with any of our other agreements
contained in the notes or the indenture;

 

(7) default by us or any of our subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $5.0 million (or its foreign currency equivalent) in the aggregate of us
and/or any such subsidiary, whether such indebtedness now exists or shall
hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal or
interest of any such indebtedness when due and payable at its stated maturity,
upon required repurchase, upon declaration of acceleration or otherwise, in
either such case, if such default is not cured or waived, or the declaration
that such indebtedness is due and payable is not rescinded, within 30 days;

 

(8) certain events of bankruptcy, insolvency, or reorganization of us, any
guarantor or any of our significant subsidiaries;

 

(9) a final judgment or judgments for the payment of $5.0 million (or the
foreign currency equivalent thereof) or more (excluding any amounts covered by
insurance) in the aggregate rendered against us or any of our subsidiaries,
which judgment is not discharged or stayed within 60 days after (i) the date on
which the right to appeal has expired if no such appeal has commenced, or
(ii) the date on which all rights to appeal have been extinguished; or

 

(10) except as permitted by the indenture, (i) any guarantee of any guarantor
shall be held in any judicial proceeding to be unenforceable or invalid or shall
cease for any reason to be in full force and effect, or (ii) any guarantor, or
any person acting on its behalf, shall deny or disaffirm its obligation under
such guarantor’s guarantee of the notes.

 

A “significant subsidiary,” for purposes of clause (8) above, is a subsidiary
that is a “significant subsidiary” as defined under Rule 1-02(w) of Regulation
S-X.

 

If an event of default occurs and is continuing, the trustee by notice to us, or
the holders of at least 25% in principal amount of the outstanding notes by
notice to us and the trustee, may, and the trustee at the request of such
holders shall, declare 100% of the principal of and accrued and unpaid interest,
if any, on all the notes to be due and payable.  In case of certain events of
bankruptcy, insolvency or reorganization, involving us or a significant
subsidiary, 100% of the principal of and accrued and unpaid interest on the
notes will automatically become due and payable.  Upon such a declaration of
acceleration, such principal and accrued and unpaid interest, if any, will be
due and payable immediately.

 

Notwithstanding the foregoing, the indenture will provide that, to the extent we
elect, the sole remedy for an event of default relating to our failure to comply
with our obligations as set forth under “—Reports” below will for the first 180
days after the occurrence of such an event of default, consist exclusively of
the right to receive additional interest on the notes at a rate equal to 0.50%
per annum of the principal amount of the notes outstanding for each day during
such 180-day period on which such an event of default is continuing beginning
on, and including, the date on which such an event of default first occurs
(subject to the third immediately succeeding paragraph, in addition to any
additional interest that may accrue with respect to the notes as a result of a
registration default as described below under “—No Registration Rights;
Additional Interest”).

 

If we so elect, such additional interest will be payable in the same manner and
on the same dates as the stated interest payable on the notes.  On the 181st day
after such event of default (if the event of default relating to the reporting
obligations is not cured or waived prior to such 181st day), the notes will be
subject to acceleration as provided above. The provisions of the indenture
described in this paragraph will not affect the rights of holders of

 

A-24

--------------------------------------------------------------------------------


 

notes in the event of the occurrence of any other event of default. In the event
we do not elect to pay the additional

interest following an event of default in accordance with this paragraph or we
elect to make such payment but do not pay the additional interest when due, the
notes will be immediately subject to acceleration as provided above.

 

In order to elect to pay the additional interest as the sole remedy during the
first 180 days after the occurrence of an event of default relating to the
failure to comply with the reporting obligations in accordance with the
immediately preceding paragraph, we must notify all holders of notes, the
trustee and the paying agent, in writing, of such election prior to the
beginning of such 180-day period. Upon our failure to timely give such notice,
the notes will be immediately subject to acceleration as provided above.

 

In no event shall additional interest payable at our election as the remedy for
an event of default relating to our failure to comply with our obligations as
set forth under “—Reports,” together with any additional interest that may
accrue as a result of our failure to timely file any document or report that we
are required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act, as applicable (after giving effect to all applicable grace periods
thereunder and other than current reports on Form 8-K), as described below under
the caption “—No Registration Rights; Additional Interest,” accrue at a rate in
excess of 0.50% per annum pursuant to the indenture, regardless of the number of
events or circumstances giving rise to the requirement to pay such additional
interest.

 

If any portion of the amount payable on the notes upon acceleration is
considered by a court to be unearned interest (through the allocation of the
value of the instrument to the embedded warrant or otherwise), the court could
disallow recovery of any such portion.

 

The holders of a majority in principal amount of the outstanding notes may waive
all past defaults (except with respect to nonpayment of principal or interest or
with respect to the failure to deliver the consideration due upon conversion)
and rescind any such acceleration with respect to the notes and its consequences
if (i) rescission would not conflict with any judgment or decree of a court of
competent jurisdiction and (ii) all existing events of default, other than the
nonpayment of the principal of and interest on the notes that have become due
solely by such declaration of acceleration, have been cured or waived.

 

Each holder shall have the right to receive payment or delivery, as the case may
be, of:

 

·                  the principal (including the fundamental change repurchase
price, if applicable) of;

 

·                  accrued and unpaid interest, if any, on; and

 

·                  the consideration due upon conversion of,

 

its notes, on or after the respective due dates expressed or provided for in the
indenture, or to institute suit for the enforcement of any such payment or
delivery, as the case may be, and such right to receive such payment or
delivery, as the case may be, on or after such respective dates shall not be
impaired or affected without the consent of such holder.

 

If an event of default occurs and is continuing, the trustee will be under no
obligation to exercise any of the rights or powers under the indenture at the
request or direction of any of the holders of the notes unless such holders have
offered to the trustee indemnity and/or security reasonably satisfactory to it
against any loss, liability or expense.  Except to enforce the right to receive
payment of principal or interest when due, or the right to receive payment or
delivery of the consideration due upon conversion, no holder may pursue any
remedy with respect to the indenture or the notes unless:

 

(1) such holder has previously given the trustee written notice that an event of
default is continuing;

 

(2) holders of at least 25% in principal amount of the outstanding notes have
requested the trustee to pursue the remedy;

 

(3) such holders have offered the trustee security or indemnity reasonably
satisfactory to it against any loss, liability or expense;

 

A-25

--------------------------------------------------------------------------------


 

(4) the trustee has not complied with such request within 60 days after the
receipt of the request and the offer of such security or indemnity; and

 

(5) the holders of a majority in principal amount of the outstanding notes have
not given the trustee a written direction that, in the opinion of the trustee,
is inconsistent with such request within such 60-day period.

 

Subject to certain restrictions, the holders of a majority in principal amount
of the outstanding notes are given the right to direct the time, method and
place of conducting any proceeding for any remedy available to the trustee or of
exercising any trust or power conferred on the trustee under the indenture.

 

The indenture provides that in the event an event of default has occurred and is
continuing, the trustee will be required in the exercise of its powers vested in
it by the indenture to use the degree of care that a prudent person would use in
the conduct of its own affairs under the circumstances.  The trustee, however,
may refuse to follow any direction that conflicts with law or the indenture or
that the trustee determines is unduly prejudicial to the rights of any other
holder or that would involve the trustee in personal liability.  Prior to taking
any action under the indenture, the trustee will be entitled to indemnification
and/or security reasonably satisfactory to it against any loss, liability or
expense caused by taking or not taking such action.

 

The indenture provides that if a default occurs and is continuing and is
actually known to the trustee, the trustee must send to each holder notice of
the default within 90 days after it receives notice thereof.  Except in the case
of a default in the payment of principal of or interest on any note or a default
in the payment or delivery of the consideration due upon conversion, the trustee
may withhold notice if and so long as a committee of responsible officers of the
trustee in good faith determines that withholding notice is in the interests of
the holders.  In addition, we are required to deliver to the trustee, within 120
days after the end of each fiscal year, a certificate indicating whether the
signers thereof know of any default that occurred under the indenture during the
previous year.  We are also required to deliver to the trustee, within 30 days
after the occurrence thereof, written notice of any events which would
constitute certain defaults, their status and what action we are taking or
proposing to take in respect thereof.

 

Payments of the fundamental change repurchase price, principal and interest that
are not made when due will accrue interest per annum at the then-applicable
interest rate from the required payment date.

 

10.                               Modification and Amendment

 

Subject to certain exceptions, the indenture or the notes may be amended with
the consent of the holders of at least a majority in principal amount of the
notes then outstanding (including without limitation, consents obtained in
connection with a repurchase of, or tender or exchange offer for, notes) and,
subject to certain exceptions, any past default or compliance with any
provisions may be waived with the consent of the holders of a majority in
principal amount of the notes then outstanding (including, without limitation,
consents obtained in connection with a repurchase of, or tender or exchange
offer for, notes).  However, without the consent of each holder of an
outstanding note affected, no amendment may, among other things:

 

(1) reduce the amount of notes whose holders must consent to an amendment;

 

(2) reduce the rate of or extend the stated time for payment of interest on any
note;

 

(3) reduce the principal of or extend the stated maturity of any note;

 

(4) make any change that adversely affects the conversion rights of any notes;

 

(5) reduce the fundamental change repurchase price of any note or amend or
modify in any manner adverse to the holders of the notes our obligation to make
such payments, whether through an amendment or waiver of provisions in the
covenants, definitions or otherwise;

 

(6) make any note payable in money, or at a place of payment, other than that
stated in the note;

 

(7) change the ranking of the notes;

 

A-26

--------------------------------------------------------------------------------


 

(8) impair the right of any holder to receive payment of principal and interest
on such holder’s notes on or after the due dates therefor or to institute suit
for the enforcement of any payment on or with respect to such holder’s notes; or

 

(9) make any change in the amendment provisions that require each holder’s
consent or in the waiver provisions.

 

Without the consent of any holder, we and the trustee may amend the indenture
and the notes to:

 

(1) cure any ambiguity, omission, defect or inconsistency;

 

(2) provide for the assumption by a successor corporation of our obligations
under the indenture;

 

(3) add guarantees with respect to the notes or release a guarantor in
accordance with the terms of the indenture;

 

(4) secure the notes;

 

(5) add to our covenants or events of default for the benefit of the holders or
surrender any right or power conferred upon us;

 

(6) make any change that does not adversely affect the rights of any holder;

 

(7) increase the conversion rate as provided in the indenture;

 

(8) provide for the acceptance of appointment by a successor trustee or
facilitate the administration of the trusts under the indenture by more than one
trustee;

 

(9) irrevocably elect a settlement method or a specified dollar amount;

 

(10) conform the indenture to the requirements of the Trust Indenture Act as
then in effect, to the extent the indenture is required to comply with the Trust
Indenture Act;

 

(11) provide that the notes are convertible into reference property in
connection with any transaction described under “—Conversion
Rights—Recapitalizations, Reclassifications and Changes of Our Common Stock”
above, subject to the provisions described under “—Conversion Rights—Settlement
upon Conversion” above, and make certain related changes to the terms of the
notes in accordance with the applicable provisions of the indenture; or

 

(12) conform the provisions of the indenture to the “Description of Notes”
section in the preliminary offering memorandum, as supplemented by the related
pricing term sheet.

 

Holders do not need to approve the particular form of any proposed amendment. 
It will be sufficient if such holders approve the substance of the proposed
amendment.  After an amendment under the indenture or the notes becomes
effective, we are required to deliver to the holders a notice briefly describing
such amendment.  However, the failure to give such notice to all the holders, or
any defect in the notice, will not impair or affect the validity of the
amendment.

 

11.                               Discharge

 

We may satisfy and discharge our obligations under the indenture and the notes
by delivering to the securities registrar for cancellation all outstanding notes
or by depositing with the trustee or delivering to the holders, as applicable,
after the notes have become due and payable, whether at maturity, at any
fundamental change repurchase date, upon conversion or otherwise, cash or cash
and/or shares of common stock, solely to satisfy outstanding conversions, as
applicable, sufficient to pay all of the outstanding notes and paying all other
sums payable under the indenture by us.  Such discharge is subject to terms
contained in the indenture.

 

A-27

--------------------------------------------------------------------------------


 

12.                               Calculations in Respect of Notes

 

We will be responsible for making all calculations called for under the notes. 
These calculations include, but are not limited to, determinations of the
trading price of the notes, determinations of whether the notes are convertible
and determinations of the stock price, the last reported sale prices of our
common stock, the daily VWAPs, the daily conversion values, the daily settlement
amounts, accrued interest payable on the notes and the conversion rate of the
notes.  We will make all these calculations in good faith and, absent manifest
error, our calculations will be final and binding on holders of notes.  We will
provide a schedule of our calculations to each of the trustee and the conversion
agent, and each of the trustee and the conversion agent is entitled to rely
conclusively upon the accuracy of our calculations without independent
verification.  The trustee will forward our calculations to any holder upon the
written request of that holder.

 

The trustee and the conversion agent shall not at any time be under any duty or
responsibility to any holder to determine the conversion rate or whether any
facts exist which may require any adjustment of the conversion rate, or with
respect to the nature or extent or calculation of any such adjustment when made,
or with respect to the method employed in making the same.  The trustee and the
conversion agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of common stock, or of any securities or
property, which may at any time be issued or delivered upon the conversion of
any note; and the trustee and the conversion agent make no representations with
respect thereto.  Neither the trustee nor the conversion agent shall be
responsible for any failure by us to issue, transfer or deliver any shares of
common stock or stock certificates or other securities or property or cash upon
the surrender of any note for the purpose of conversion or to comply with any of
our duties, responsibilities or covenants contained in the indenture.

 

13.                               Reports

 

14.                                                       The indenture provides
that any documents or reports that we are required to file with the SEC pursuant
to Section 13 or 15(d) of the Exchange Act (excluding any such information,
documents or reports, or portions thereof, subject to confidential treatment and
any correspondence with the SEC) must be filed by us with the trustee within 15
days after the same are required to be filed with the SEC (giving effect to any
grace period provided by Rule 12b-25 or any successor rule under the Exchange
Act). Documents filed by us with the SEC via the EDGAR system (or any successor
thereto) will be deemed to be filed with the trustee as of the time such
documents are filed via EDGAR (or any successor thereto).

 

15.                               Rule 144A Information

 

At any time we are not subject to Section 13 or 15(d) of the Exchange Act, we
will, so long as any of the notes or any shares of our common stock issuable
upon conversion thereof will, at such time, constitute “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, promptly provide
to the trustee and will, upon written request, provide to any holder, beneficial
owner or prospective purchaser of such notes or any shares of our common stock
issuable upon conversion of such notes the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act to facilitate the resale of
such notes or shares of our common stock pursuant to Rule 144A under the
Securities Act. We will take such further action as any holder or beneficial
owner of such notes may reasonably request to the extent from time to time
required to enable such holder or beneficial owner to sell such notes or shares
of our common stock in accordance with Rule 144A under the Securities Act, as
such rule may be amended from time to time.

 

16.                               Trustee

 

The Bank of New York Mellon is the initial trustee, security registrar, paying
agent and conversion agent. The Bank of New York Mellon, in each of its
capacities, including without limitation as trustee, security registrar, paying
agent and conversion agent, assumes no responsibility for the accuracy or
completeness of the information concerning us or our affiliates or any other
party contained in this document or the related documents or for any failure by
us or any other party to disclose events that may have occurred and may affect
the significance or accuracy of such information.  The trustee (including in its
capacities as security registrar, paying agent and conversion agent) shall have
no responsibility to determine the trading price of the notes or whether the
notes are convertible.

 

A-28

--------------------------------------------------------------------------------


 

17.                               Governing Law

 

The indenture provides that it and the notes, and any claim, controversy or
dispute arising under or related to the indenture or the notes, will be governed
by and construed in accordance with the laws of the State of New York.

 

18.                               No Registration Rights; Additional Interest

 

We do not intend to file a shelf registration statement for the resale of the
notes or the common stock, if any, issuable upon conversion of the notes.  As a
result, you may only resell your notes or shares of common stock issued upon
conversion of the notes, if any, pursuant to an exemption from the registration
requirements of the Securities Act and other applicable securities laws.

 

Under Rule 144 under the Securities Act (“Rule 144”) as currently in effect, a
person who acquired notes from us or our affiliate and who has beneficially
owned notes or shares of our common stock issued upon conversion of the notes
for at least one year is entitled to sell such notes or shares of our common
stock without registration, but only if such person is not deemed to have been
our affiliate at the time of, or at any time during the three months immediately
preceding, the sale.  Furthermore, under Rule 144, a person who acquired notes
from us or our affiliate and who has beneficially owned notes or shares of our
common stock issued upon conversion of the notes for at least six months is
entitled to sell such notes or shares of our common stock without registration,
so long as (i) such person is not deemed to have been our affiliate at the time
of, or at any time during the three months immediately preceding, the sale and
(ii) we have filed all required reports under Section 13 or 15(d) of the
Exchange Act, as applicable, during the twelve months preceding such sale (other
than current reports on Form 8-K).  If we are not current in filing our Exchange
Act reports, a person who acquires from our affiliate notes or shares of our
common stock issued upon conversion of the notes could be required to hold such
notes or shares of our common stock for up to one year following such
acquisition.  If we are not current in filing our Exchange Act reports, a person
who is our affiliate and who owns notes or shares of our common stock issued
upon conversion of the notes could be required to hold such notes or shares of
our common stock indefinitely.

 

If, at any time during the six-month period beginning on, and including, the
date that is six months after the last date of original issuance of the notes,
we fail to timely file any document or report that we are required to file with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act, as applicable
(after giving effect to all applicable grace periods thereunder and other than
current reports on Form 8-K), or the notes (or any related guarantees) are not
otherwise freely tradable by holders other than our affiliates or holders that
were our affiliates at any time during the three immediately preceding months
(as a result of restrictions pursuant to U.S. securities laws or the terms of
the indenture or the notes), we will pay additional interest on the notes. 
Additional interest will accrue on the notes at the rate of 0.50% per annum of
the principal amount of notes outstanding for each day during such period for
which our failure to file has occurred and is continuing or the notes (or any
related guarantees) are not otherwise freely tradable by holders other than our
affiliates (or holders that have been our affiliates at any time during the
three immediately preceding months) without restrictions pursuant to U.S.
securities laws or the terms of the indenture or the notes.

 

Further, if, and for so long as, the restrictive legend on the notes has not
been removed, the notes are assigned a restricted CUSIP number or the notes (or
any related guarantees) are not otherwise freely tradable by holders other than
our affiliates or holders that were our affiliates at any time during the three
months immediately preceding (without restrictions pursuant to U.S. securities
laws or the terms of the indenture or the notes) as of the 365th day after the
last date of original issuance of the notes offered hereby, we will pay
additional interest on the notes at a rate equal to 0.50% per annum of the
principal amount of notes outstanding until the restrictive legend has been
removed from the notes, the notes are assigned an unrestricted CUSIP number and
the notes (or any related guarantees) are freely tradable as described above by
holders other than our affiliates (or holders that were our affiliates at any
time during the three months immediately preceding). Notwithstanding the
foregoing, if we have complied with all applicable requirements of DTC
(including all applicable notice requirements) to effect the removal of the
restrictive legend on the notes on or prior to the 365th day after the last date
of original issuance of the notes offered hereby, any additional interest that
we would otherwise be required to pay pursuant to this paragraph for failure to
remove the restrictive legend on the notes will not accrue until the 380th day
after the last date of original issuance of the notes offered hereby.

 

A-29

--------------------------------------------------------------------------------


 

Additional interest on the notes pursuant to the foregoing provisions will be
payable in arrears on each interest payment date following accrual in the same
manner as regular interest on the notes and, subject to the immediately
succeeding paragraph, will be in addition to any additional interest that may
accrue on the notes at our election as the sole remedy relating to the failure
to comply with our reporting obligations as described under “—Events of
Default.”

 

In no event shall any additional interest that may accrue as a result of our
failure to timely file any document or report that we are required to file with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act, as applicable
(after giving effect to all applicable grace periods thereunder and other than
reports on Form 8-K), pursuant to this “—No Registration Rights; Additional
Interest” section, together with any additional interest payable at our election
as the remedy for an event of default relating to our failure to comply with our
obligations as set forth under “—Reports” (as described above under “—Events of
Default”), accrue at a rate in excess of 0.50% per annum pursuant to the
indenture, regardless of the number of events or circumstances giving rise to
the requirement to pay such additional interest.

 

We cannot assure you that we will be able to remove the restrictive legend from
the notes or from any shares of our common stock issued upon conversion of the
notes.

 

Any note or common stock issued upon the conversion or exchange of a note that
is purchased or owned by any affiliate of us may not be resold by such affiliate
unless registered under the Securities Act or resold pursuant to an exemption
from the registration requirements of the Securities Act in a transaction that
results in such note or common stock, as the case may be, no longer being a
“restricted security” (as defined in Rule 144 under the Securities Act). We will
cause any note that is repurchased or owned by us to be surrendered to the
trustee for cancellation as described under “—Purchase and Cancellation” above.

 

The notes will be issued with one or more restricted CUSIP numbers.

 

Book-Entry, Settlement and Clearance

 

The Global Notes

 

The notes will be initially issued in the form of one or more registered notes
in global form, without interest coupons (the “global notes”). Upon issuance,
each of the global notes will be deposited with the trustee as custodian for DTC
and registered in the name of Cede & Co., as nominee of DTC.

 

Ownership of beneficial interests in a global note will be limited to persons
who have accounts with DTC (“DTC participants”) or persons who hold interests
through DTC participants. We expect that under procedures established by DTC:

 

·                  upon deposit of a global note with DTC’s custodian, DTC will
credit portions of the principal amount of the global note to the accounts of
the DTC participants designated by the initial purchasers; and

 

·                  ownership of beneficial interests in a global note will be
shown on, and transfer of ownership of those interests will be effected only
through, records maintained by DTC (with respect to interests of DTC
participants) and the records of DTC participants (with respect to other owners
of beneficial interests in the global note).

 

Beneficial interests in global notes may not be exchanged for notes in physical,
certificated form except in the limited circumstances described below.

 

The global notes and beneficial interests in the global notes will be subject to
restrictions on transfer as described under “Transfer Restrictions.”

 

Book-Entry Procedures for the Global Notes

 

All interests in the global notes will be subject to the operations and
procedures of DTC and, therefore, you must allow for sufficient time in order to
comply with these procedures if you wish to exercise any of your rights with
respect to the notes. We provide the following summary of those operations and
procedures solely for the

 

A-30

--------------------------------------------------------------------------------


 

convenience of investors. The operations and procedures of DTC are controlled by
that settlement system and may be changed at any time. Neither we nor the
initial purchasers are responsible for those operations or procedures.

 

DTC has advised us that it is:

 

·                  a limited purpose trust company organized under the laws of
the State of New York;

 

·                  a “banking organization” within the meaning of the New York
State Banking Law;

 

·                  a member of the Federal Reserve System;

 

·                  a “clearing corporation” within the meaning of the Uniform
Commercial Code; and

 

·                  a “clearing agency” registered under Section 17A of the
Exchange Act.

 

DTC was created to hold securities for its participants and to facilitate the
clearance and settlement of securities transactions between its participants
through electronic book-entry changes to the accounts of its participants. DTC’s
participants include securities brokers and dealers, including the initial
purchasers; banks and trust companies; clearing corporations and other
organizations. Indirect access to DTC’s system is also available to others such
as banks, brokers, dealers and trust companies; these indirect participants
clear through or maintain a custodial relationship with a DTC participant,
either directly or indirectly. Investors who are not DTC participants may
beneficially own securities held by or on behalf of DTC only through DTC
participants or indirect participants in DTC.

 

So long as DTC’s nominee is the registered owner of a global note, that nominee
will be considered the sole owner or holder represented by that global note for
all purposes under the indenture. Except as provided below, owners of beneficial
interests in a global note:

 

·                  will not be entitled to have notes represented by the global
note registered in their names;

 

·                  will not receive or be entitled to receive physical,
certificated notes; and

 

·                  will not be considered the owners or holders of the notes
under the indenture for any purpose, including with respect to notices or the
giving of any direction, instruction or approval to the trustee under the
indenture.

 

As a result, each investor who owns a beneficial interest in a global note must
rely on the procedures of DTC to exercise any rights of a holder under the
indenture (and, if the investor is not a participant or an indirect participant
in DTC, on the procedures of the DTC participant through which the investor owns
its interest).

 

Payments of principal and interest with respect to the notes represented by a
global note will be made by the trustee to DTC’s nominee as the registered
holder of the global note. Neither we nor the trustee will have any
responsibility or liability for the payment of amounts to owners of beneficial
interests in a global note, for any aspect of the records relating to or
payments made on account of those interests by DTC, or for maintaining,
supervising or reviewing any records of DTC relating to those interests.

 

Payments by participants and indirect participants in DTC to the owners of
beneficial interests in a global note will be governed by standing instructions
and customary industry practice and will be the responsibility of those
participants or indirect participants and DTC.

 

Transfers between participants in DTC will be effected under DTC’s procedures
and will be settled in same-day funds.

 

Certificated Notes

 

Notes in physical, certificated form will be issued and delivered to each person
that DTC identifies as a beneficial owner of the related notes only if:

 

A-31

--------------------------------------------------------------------------------


 

·                  DTC notifies us at any time that it is unwilling or unable to
continue as depositary for the global notes and a successor depositary is not
appointed within 90 days;

 

·                  DTC ceases to be registered as a clearing agency under the
Exchange Act and a successor depositary is not appointed within 90 days; or

 

·                  an event of default with respect to the notes has occurred
and is continuing and such beneficial owner requests that its notes be issued in
physical, certificated form.

 

A-32

--------------------------------------------------------------------------------